                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 1 of 94



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
10   JACK L. LIEBO, individually and on behalf of
     all others similarly situated,
11                                                  No.
                                      Plaintiffs,
12
           v.                                       CLASS ACTION COMPLAINT
13
     CEDAR SHAKE & SHINGLE BUREAU, a
14   Washington nonprofit corporation; WALDUN       JURY TRIAL DEMANDED
     FOREST PRODUCTS, LTD, a British
15
     Columbia corporation; and ANBROOK
16   INDUSTRIES LTD, a British Columbia
     corporation,
17
                                    Defendants.
18
19

20

21

22

23

24

25

26

     CLASS ACTION COMPLAINT -                               KELLER ROHRBACK L.L.P.
                                                              1201 Third Avenue, Suite 3200
                                                                 Seattle, W A 98101-3052
                                                              TELEPHONE: (206) 623-1900
                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 2 of 94



 1                                                    TABLE OF CONTENTS
 2
     I.     NATURE OF ACTION .................................................................................................... 1
 3

 4   II.    JURISDICTION AND VENUE ....................................................................................... 3

 5   III.   PARTIES .......................................................................................................................... 5

 6          A.         Plaintiff ................................................................................................................. 5

 7          B.         Defendants ............................................................................................................ 5

 8   IV.    AGENTS AND CO-CONSPIRATORS ........................................................................... 6
 9   V.     TRADE AND COMMERCE............................................................................................ 7
10   VI.    FACTUAL ALLEGATIONS ........................................................................................... 9
11
            A.         Background on Cedar Shakes and Shingles.......................................................... 9
12
                       1.         Cedar Shakes and Shingles. ...................................................................... 9
13
                       2.         Cedar Shakes and Shingles Are Commodities........................................ 10
14
                       3.         The United States Market For Cedar Shakes and Shingles
15                                Is A National Market Worth Billions Of Dollars Annually. ................... 11
16                     4.         The Price Of Cedar Shakes And Shingles Has Risen
                                  Steadily Since 2009................................................................................. 11
17

18                     5.         Inventories Of Cedar Shakes And Shingles Have Increased
                                  Substantially In Recent Years Compared To Manufacturing
19                                Levels, Which Suggests An Output Restriction By
                                  Manufacturers. ........................................................................................ 13
20
            B.         The Structure And Characteristics Of The Cedar Shakes And
21                     Shingles Market, Together With Other Factors, Render The
22                     Conspiracy Economically Plausible. .................................................................. 14

23                     1.         The Cedar Shakes And Shingles Industry Is Highly
                                  Vertically Integrated. .............................................................................. 14
24
                       2.         The Market For Cedar Shakes And Shingles Is
25                                Characterized By Inelastic Supply And Demand. .................................. 14
26                     3.         There Are No Significant Substitutes For Cedar Shakes
                                  And Shingles. .......................................................................................... 15
     CLASS ACTION COMPLAINT - i                                                                      KELLER ROHRBACK L.L.P.
                                                                                                           1201 Third Avenue, Suite 3200
                                                                                                              Seattle, W A 98101-3052
                                                                                                           TELEPHONE: (206) 623-1900
                                                                                                            FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 3 of 94



 1                     4.        The Cedar Shakes And Shingles Industry Has Experienced
                                 High Consolidation And Is Highly Concentrated. .................................. 15
 2
                       5.        Defendants Had Numerous Opportunities To Collude. .......................... 15
 3
                       6.        There Are High Barriers To Entry In The Cedar Shakes
 4
                                 And Shingles Market. ............................................................................. 18
 5
             C.        Manufacturer-Defendants Worked Through The CSSB To Fix The
 6                     Price Of Cedar Shakes And Shingles And Restrict Output. ............................... 18

 7   VII.    CLASS ACTION ALLEGATIONS ............................................................................... 20
 8   VIII.   ANTITRUST INJURY ................................................................................................... 27
 9   IX.     VIOLATION OF SECTION 1 OF THE SHERMAN ACT ........................................... 30
10
     X.      VIOLATIONS OF STATE ANTITRUST LAWS ......................................................... 31
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     CLASS ACTION COMPLAINT - ii                                                            KELLER ROHRBACK L.L.P.
                                                                                                 1201 Third Avenue, Suite 3200
                                                                                                    Seattle, W A 98101-3052
                                                                                                 TELEPHONE: (206) 623-1900
                                                                                                  FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 4 of 94



 1          Plaintiff Jack L. Liebo brings this action on behalf of himself individually and on behalf
 2   of a plaintiff class consisting of all individuals and entities who purchased cedar shakes and
 3
     shingles for end use and not for resale that were manufactured by a Defendant or co-conspirator
 4
     named in this complaint in the United States from no later than February 27, 2015 (further
 5
     investigation and discovery may reveal an earlier date) through the present.
 6

 7                                    I.      NATURE OF ACTION

 8          1.       Cedar shakes and shingles are roofing and siding material produced from cedar

 9   logs and cut blocks. The use of cedar shakes and shingles dates back hundreds of years. A cedar

10   shake is a rustic-looking roofing shingle that has been hand split, replicating the look of an ax or
11
     mallet cut. Shakes are rough and variable and almost always used for roofing. Conversely,
12
     cedar shingles are uniformly sawn for a consistent and even thickness and provide a uniform
13
     machine-like look. Shingles are used for both sidewalls and roofing.
14
            2.       The Cedar Shake & Shingle Bureau (“CSSB”) is a trade association serving the
15

16   shake and shingle industry in the United States and Canada. CSSB owns the trademark to

17   “Certi-Label” shakes and shingles, which include the Certi-Grade, Certi-Sawn, Certi-Split, and
18   Certi-Ridge registered trademark labels. CSSB Certi-Labeled shakes and shingles account for an
19
     estimated 95% of the high-end cedar shake and shingles utilized in the United States product
20
     market. All CSSB members participate in and sell the vast majority of their high-end cedar
21
     shake and shingle products in the United States.
22

23          3.       The CSSB Board of Directors comprises several of the largest manufacturers of

24   cedar shakes and shingles, including Defendant Anbrook Industries Ltd. (“Anbrook”) and

25   Defendant Waldun Forest Products Ltd. (“Waldun”) (collectively, “Manufacturer-Defendants”).
26          4.       On information and belief, at least some members of the CSSB—including

     CLASS ACTION COMPLAINT - 1                                          KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 5 of 94



 1   Manufacturer-Defendants—colluded to fix prices on cedar shake and shingles.
 2          5.       The CSSB plays a large role in regulating the cedar shake and shingle industry in
 3
     the United States and Canada. The CSSB drafted and holds the copyright to the CSSB-97
 4
     grading and packing rules, which have been almost universally incorporated into building codes
 5
     throughout the United States and Canada.
 6

 7          6.       The CSSB has aggressively and successfully promoted its CSSB-97 grading rules

 8   and its trademarked Certi-Label shakes and shingles. Virtually all of the manufacturers of high-

 9   end shakes and shingles sold and used in the United States in the past 20 years have been
10   members of the CSSB.
11
            7.       Membership in the CSSB trade association is necessary to effectively compete in
12
     the U.S. market for high-end shakes and shingles. CSSB members hold at least 90% of the
13
     shares of this market.
14

15          8.       The cedar shake and shingle industry has become significantly consolidated over

16   the past two decades. Shake and shingle manufacturers now operate only in Washington, Idaho,

17   and British Columbia.
18
            9.       Manufacturer-Defendants have a concentration of power in the CSSB, partly due
19
     to the consolidation of the shake and shingle industry, and partly due to the voting structure of
20
     the CSSB, which weighs votes based on each manufacturer member’s annual shake and shingle
21
     production.
22

23          10.      In fact, through the CSSB, Manufacturer-Defendants have used their voting

24   power to terminate members from the CSSB who compete on price and who are unwilling to
25   follow the price and product leadership of Manufacturer-Defendants.
26
            11.      Defendants’ wrongful and anticompetitive actions had the intended purpose and

     CLASS ACTION COMPLAINT - 2                                          KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 6 of 94



 1   effect of artificially fixing, raising, maintaining, and stabilizing the price of cedar shakes and
 2   shingles to Plaintiff and class members in the United States. Indeed, 90% of all cedar shakes and
 3
     shingles manufactured in Canada are exported to the United States.1
 4
             12.     As a result of Defendants’ unlawful conduct, Plaintiff and the class paid
 5
     artificially inflated prices for cedar shakes and shingles during the Class Period, i.e., February
 6

 7   27, 2015 through the present. Such prices exceeded the amount they would have paid for cedar

 8   shakes and shingles if the price had been determined by a competitive market. Thus, Plaintiff

 9   and class members suffered an antitrust injury as a result of Defendants’ conduct.
10                                  II.     JURISDICTION AND VENUE
11
             13.     Plaintiff brings this class action on behalf of all the Classes to recover actual
12
     and/or compensatory damages, double and treble damages as permitted, pre- and post-judgment
13
     interest, costs, and attorneys’ fees for the injury caused by Defendants’ fixing of the price of
14
     cedar shakes and shingles. Plaintiff seeks damages in excess of $5,000,000. Plaintiff brings this
15

16   action under Section 16 of the Clayton Act (15 U.S.C. § 26) to secure injunctive relief against

17   Defendants for violating Section 1 of the Sherman Act (15 U.S.C. § 1). This Court has subject
18   matter jurisdiction under 28 U.S.C. §§ 1331, 1337, and Sections 4 and 16 of the Clayton Act, 15
19
     U.S.C. §§ 15(a) and 26.
20
             14.     Plaintiff also asserts claims for actual and exemplary damages and injunctive
21
     relief pursuant to state antitrust, unfair competition, and consumer protection laws, and seeks to
22

23   obtain restitution, recover damages, and secure other relief against Defendants for violation of

24   those state laws. Plaintiff and the Classes also seek attorneys’ fees, costs, and other expenses

25

26   1
      An Economic Assessment of the Western Red Cedar Industry in British Columbia, Christopher Gregory, Alec
      McBeath, and Cosmin Filipescu (2018).
     CLASS ACTION COMPLAINT - 3                                                KELLER ROHRBACK L.L.P.
                                                                                  1201 Third Avenue, Suite 3200
                                                                                     Seattle, W A 98101-3052
                                                                                  TELEPHONE: (206) 623-1900
                                                                                   FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 7 of 94



 1   under federal and state laws. This Court has jurisdiction over the subject matter of this action
 2   pursuant to 28 U.S.C. §§ 1332(d) and 1367, in that: (i) this is a class action in which the matter
 3
     or controversy exceeds the sum of $5,000,000, exclusive of interest and costs, and in which some
 4
     members of the proposed Classes are citizens of a state different from some defendants; and (ii)
 5
     Plaintiff’s state law claims form part of the same case or controversy as their federal claims
 6

 7   under Article III of the United States Constitution.

 8           15.      Venue is appropriate in this District under 28 U.S.C. § 1391(b), (c) and (d)

 9   because one or more Defendants resided or transacted business in this District, is licensed to do
10   business or is doing business in this District, and because a substantial portion of the affected
11
     interstate commerce described herein was carried out in this District.
12
             16.      This Court has personal jurisdiction over each Defendant because, inter alia, each
13
     Defendant: (a) transacted business throughout the United States, including in this District; (b)
14

15   manufactured, sold, shipped, and/or delivered substantial quantities of cedar shakes and shingles

16   throughout the United States, including this District; (c) had substantial contacts with the United

17   States, including this District; and/or (d) engaged in an antitrust conspiracy that was directed at
18
     and had a direct, foreseeable, and intended effect of causing injury to the business or property of
19
     persons residing in, located in, or doing business throughout the United States, including this
20
     District.
21
             17.      The activities of the Defendants and all co-conspirators, as described herein, were
22

23   within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

24   effects on the foreign and interstate commerce of the United States.
25           18.      No other forum would be more convenient for the parties and witnesses to litigate
26
     this case.

     CLASS ACTION COMPLAINT - 4                                          KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 8 of 94



 1                                           III.    PARTIES
 2   A.     Plaintiff
 3          19.     Plaintiff Jack L. Liebo is a resident of Minnesota and citizen of the United States.
 4
     Mr. Liebo purchased cedar shakes bearing the CSSB Certi-Label for end use and not for resale
 5
     during the Class Period.
 6
     B.     Defendants
 7
            20.     Defendant Cedar Shake & Shingle Bureau (“CSSB”) is a Washington nonprofit
 8

 9   corporation that is the only trade association serving the shake and shingle industry in the United

10   States and Canada. The CSSB is headquartered in Mission, British Columbia, and maintains and

11   office in Sumas, Washington.
12
            21.     Defendant Anbrook Industries Ltd. (“Anbrook”) is a British Columbia
13
     corporation with its principal place of business in Pitt Meadows, British Columbia. Anbrook is a
14
     member of the CSSB and owns and operates a cedar shake and shingle manufacturing facility in
15
     Pitt Meadows, British Columbia.
16

17          22.     Defendant Waldun Forest Products Ltd. (“Waldun”) is a British Columbia

18   corporation with its principal place of business in Maple Ridge, British Columbia. Waldun is
19   “the largest company in the world manufacturing such a selection of cedar products.” Waldun is
20
     a member of the CSSB and owns and operates a cedar shake and shingle manufacturer in Maple
21
     Ridge, British Columbia.
22
            23.     “Defendant” or “Defendants” as used herein includes, in addition to those named
23

24   specifically above, all of the named Defendants’ predecessors, including cedar shake and shingle

25   companies that merged with or were acquired by the named Defendants and each named

26   Defendant’s wholly-owned or controlled subsidiaries or affiliates that sold cedar shakes and

     CLASS ACTION COMPLAINT - 5                                         KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 9 of 94



 1   shingles interstate commerce, directly or through its wholly-owned or controlled affiliates, to
 2   purchasers in the United States during the Class Period.
 3
            24.     To the extent that subsidiaries and divisions within each Defendant’s corporate
 4
     family sold or distributed cedar shakes and shingles to direct purchasers, these subsidiaries
 5
     played a material role in the conspiracy alleged in this Complaint because Defendants wished to
 6

 7   ensure that the prices paid for such cedar shakes and shingles would not undercut the artificially

 8   raised and inflated pricing that was the aim and intended result of Defendants’ coordinated and

 9   collusive behavior as alleged herein. Thus, all such entities within the corporate family were
10   active, knowing participants in the conspiracy alleged herein, and their conduct in selling,
11
     pricing, distributing and collecting monies from Plaintiff and the members of the Plaintiff Class
12
     for cedar shakes and shingles was known to and approved by their respective corporate parent
13
     named as a Defendant in this Complaint.
14

15                            IV.    AGENTS AND CO-CONSPIRATORS

16          25.     A&R Cedar, Inc. (“A&R”) is a Washington corporation headquartered in

17   Hoquiam, Washington. During the Class Period, A&R and/or its predecessors, wholly-owned or
18   controlled subsidies, or affiliates sold cedar shakes and shingles in interstate commerce, directly
19
     or through its wholly-owned or controlled affiliates, to purchasers in the United States.
20
            26.     Best Shingle Sales Inc. (“Best”) is a Washington corporation headquartered in
21
     Hoquiam, Washington. During the Class Period, Best and/or its predecessors, wholly-owned or
22

23   controlled subsidies, or affiliates sold cedar shakes and shingles in interstate commerce, directly

24   or through its wholly-owned or controlled affiliates, to purchasers in the United States.

25          27.     G&R Cedar Ltd. (“G&R”) is a British Columbia corporation headquartered in
26   Matsqui, British Columbia. During the Class Period, G&R and/or its predecessors, wholly-

     CLASS ACTION COMPLAINT - 6                                          KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 10 of 94



 1   owned or controlled subsidies, or affiliates sold cedar shakes and shingles in interstate
 2   commerce, directly or through its wholly-owned or controlled affiliates, to purchasers in the
 3
     United States.
 4
               28.    Premium Cedar Products Ltd. (“Premium”) is a British Columbia corporation
 5
     headquartered in Mission, British Columbia. During the Class Period, Premium and/or its
 6

 7   predecessors, wholly-owned or controlled subsidies, or affiliates sold cedar shakes and shingles

 8   in interstate commerce, directly or through its wholly-owned or controlled affiliates, to

 9   purchasers in the United States.
10             29.    Various other persons, firms, and corporations not named as defendants have
11
     participated as co-conspirators with Defendants and have performed acts and made statements in
12
     furtherance of the conspiracy. The Defendants are jointly and severally liable for the acts of
13
     their co-conspirators whether or not named as defendants in this Complaint.
14

15             30.    Whenever reference is made to any act of any corporation, the allegation means

16   that the corporation engaged in the act by or through its officers, directors, agents, employees, or

17   representatives while they were actively engaged in the management, direction, control, or
18
     transaction of the corporation’s business or affairs.
19
               31.    Each of the Defendants named herein acted as the agent or joint-venturer of or for
20
     the other Defendants with respect to the acts, violations, and common course of conduct alleged
21
     herein.
22

23             32.    Defendants are also liable for acts done in furtherance of the alleged conspiracy

24   by companies they acquired through mergers and acquisitions.
25                                  V.      TRADE AND COMMERCE
26             33.    During the Class Period, Defendants engaged in conduct both inside and outside

     CLASS ACTION COMPLAINT - 7                                          KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 11 of 94



 1   of the United States that caused direct, substantial, and reasonably foreseeable and intended
 2   anticompetitive effects upon interstate commerce within the United States.
 3
               34.   During the Class Period, each Manufacturer-Defendant, directly or through its
 4
     subsidiaries or other affiliates, sold cedar shakes and shingles in the United States in a
 5
     continuous and uninterrupted flow of interstate commerce and foreign commerce, including
 6

 7   through and into this judicial district.

 8             35.   During the Class Period, Manufacturer-Defendants and Co-Conspirators

 9   collectively controlled a majority of the market for cedar shakes and shingles in the United
10   States.
11
               36.   Cedar shakes and shingles manufactured abroad by Defendants and sold as stand-
12
     alone products are goods brought into the United States for sale and therefore constitute import
13
     commerce. To the extent that any cedar shakes and shingles are purchased in the United States,
14

15   and do not constitute import commerce, Defendants’ unlawful conduct with respect thereto, as

16   more fully alleged herein during the Class Period, had and continues to have a direct, substantial,

17   and reasonably foreseeable effect on United States commerce. The anticompetitive conduct, and
18
     its effect on United States commerce described herein, caused antitrust injury to Plaintiff and
19
     members of the Classes in the United States.
20
               37.   Defendants’ business activities substantially affected interstate trade and
21
     commerce in the United States and caused antitrust injury in the United States.
22

23             38.   By reason of the unlawful activities hereinafter alleged, Defendants substantially

24   affected commerce throughout the United States, causing injury to Plaintiff and members of the
25   Classes. Defendants, directly and through their agents, engaged in activities affecting all states,
26
     to fix, raise, maintain and/or stabilize prices, and allocate market shares for cedar shakes and

     CLASS ACTION COMPLAINT - 8                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
             Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 12 of 94



 1   shingles, which unreasonably restrained trade and adversely affected the market for such
 2   products.
 3
                                  VI.    FACTUAL ALLEGATIONS
 4
     A.     Background on Cedar Shakes and Shingles.
 5
            1.     Cedar Shakes and Shingles.
 6
            39.    As noted above in paragraph 1, cedar shakes are rustic looking and used in
 7
     roofing, while cedar shingles are uniformly sawn for a consistent and even thickness and provide
 8

 9   a uniform machine-like look. Shingles are used for both sidewalls and roofing.

10          40.    As used in this Complaint, “cedar shakes and shingles” refers to any cedar

11   product bearing the Certi-Label of the CSSB. Those Certi-Label products include the following:
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

     CLASS ACTION COMPLAINT - 9                                       KELLER ROHRBACK L.L.P.
                                                                          1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 13 of 94



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13
            2.      Cedar Shakes and Shingles Are Commodities.
14
            41.     The CSSB aggressively promotes its Certi-Label. For example, the CSSB
15
     website contains a 20-page brochure explaining how to read CSSB Certi-Labels and different
16

17   shake and shingle grades, which includes examples of all CSSB Certi-Labels and which warns

18   consumers about potential use of competing labels that are not CSSB Certi-Labels.

19          42.     CSSB Certi-Labeled shakes and shingles are produced from cedar logs and cut
20
     blocks and installed on the roofs and exterior walls of residential dwellings and commercial
21
     buildings. CSSB-97 grading rules and Certi-Labels cover two species of cedar: western red
22
     cedar and Alaskan yellow cedar.
23
            43.     Cedar shakes and shingles are commodity products with little or no product
24

25   differentiation based on the manufacturer. In fact, to be sold as a product bearing the CSSB

26   Certi-Label, all products must be uniform and meet the specifications required by the CSSB.

     CLASS ACTION COMPLAINT - 10                                       KELLER ROHRBACK L.L.P.
                                                                          1201 Third Avenue, Suite 3200
                                                                             Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 14 of 94



 1          3.      The United States Market For Cedar Shakes and Shingles Is A National
                    Market Worth Billions Of Dollars Annually.
 2
            44.     The demand for cedar shakes and shingles is driven by new residential and
 3

 4   commercial construction and repair and remodeling. Cedar is the most popular wood siding and

 5   roofing choice, and offers advantages for insulation and durability over the more common

 6   asphalt shingle roof. Approximately USD $5.6 billion of softwood lumber imports were
 7
     reported by the U.S. Commerce Department in 2017, including cedar, spruce, and Douglas fir.
 8
     Cedar shakes and shingles represent a substantial portion of this commerce.
 9
            45.     On average, roofing and siding make up ten percent of the cost of a home,
10
     however, the cost of cedar shakes and shingles is more than alternatives. Installing cedar roofing
11

12   shingles (for a roof size 1,400-2,100 square feet) currently costs approximately $12,800 -

13   $19,700, depending on the type and finish options. Because shakes are a premium quality
14   product and are also harder to install, installing cedar roofing shakes can cost up to 1.5-2 times as
15
     much as shingles. On average, installation of cedar roofing shakes costs approximately $15,200
16
     - $24,000 (for a roof size 1,400-2,100 square feet), depending on the type and finish options.
17
            4.      The Price Of Cedar Shakes And Shingles Has Risen Steadily Since 2009.
18
            46.     Since January 2009, the price of cedar shakes and shingles has risen over time, as
19

20   shown by the graph below:

21

22

23

24

25

26

     CLASS ACTION COMPLAINT - 11                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 15 of 94



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16
            47.     Tariffs recently being considered for softwood lumber imports from Canada do
17
     not explain the price increase in cedar shakes and shingles, since those tariffs have not actually
18
     been implemented. While a September 2018 decision from the International Trade
19

20   Administration (ITA) suggested that cedar shakes and shingles are covered by the scope of a

21   January 2018 tariff order, cedar shake and shingle manufacturers have formed a Shake and
22   Shingle Alliance to challenge the ITA’s decision. The Shake and Shingle Alliance filed a
23
     lawsuit challenging the ITA decision in the Court of International Trade on November 8, 2018.
24
     Information from the International Trade Commission (ITC) currently shows cedar shakes and
25

26

     CLASS ACTION COMPLAINT - 12                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 16 of 94



 1   shingles as free of any duty or tariff.2
 2           5.      Inventories Of Cedar Shakes And Shingles Have Increased Substantially In
                     Recent Years Compared To Manufacturing Levels, Which Suggests An
 3
                     Output Restriction By Manufacturers.
 4
             48.     One indicia of anticompetitive behavior in an industry is unexplained increases in
 5
     inventories of a commodity product. The chart below is a monthly comparison of the value of
 6
     inventory of cedar shakes and siding to the value of cedar shakes and shingles manufactured
 7

 8   each month. The manufacture of new cedar shakes and shingles began declining in 2009 and

 9   remained relatively low through 2016. However, beginning in 2012, the inventories of cedar

10   shakes and shingles maintained by these manufacturers started to increase substantially. At the
11
     same time, as seen in the chart above, prices for shingles and shakes were generally increasing
12
     over this time period. In a competitive market, manufacturers would opt to sell at a lower price
13
     rather than accumulate inventory. This build-up of inventory is suggestive of anti-competitive
14
     restrictions by manufacturers of cedar shakes and shingles in order to maintain or increase prices.
15

16

17

18
19

20

21

22

23

24

25

26   2
      Harmonized Tariff Schedule, 2019 Basic Edition, #4418.50.00 Shingles and Shakes,
      https://hts.usitc.gov/?query=44185000 (last accessed February 26, 2019).
     CLASS ACTION COMPLAINT - 13                                                KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 17 of 94



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16   B.     The Structure And Characteristics Of The Cedar Shakes And Shingles Market,
            Together With Other Factors, Render The Conspiracy Economically Plausible.
17
            1.      The Cedar Shakes And Shingles Industry Is Highly Vertically Integrated.
18
            49.     The cedar shakes and shingles industry has become vertically integrated,
19

20   particularly by the Manufacturer-Defendants. For instance, Defendant Waldun notes on its

21   website that it “has integrated the various aspects of cedar manufacturing, producing cedar

22   lumber, shakes, and value-added rebutted and rejointed sidewall shingles.”3
23          2.      The Market For Cedar Shakes And Shingles Is Characterized By Inelastic
24                  Supply And Demand.

25          50.     Consumer demand for cedar shakes and shingles is relatively unaffected by price.

26
     3
      http://waldun.com/waldun/.
     CLASS ACTION COMPLAINT - 14                                       KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                          TELEPHONE: (206) 623-1900
                                                                           FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 18 of 94



 1          3.      There Are No Significant Substitutes For Cedar Shakes And Shingles.
 2          51.     There are no significant substitutes for cedar shakes and shingles. While there are
 3   potential substitute products—asphalt-shingle roofs, ceramic tile roofs, slate roofs, or other wood
 4
     siding—the characteristics of those products lack the unique characteristics of cedar wood.
 5
     Cedar shakes and shingles have a historic appearance and texture that cannot be attained with
 6
     modern products, plus they also have a longer durability that offers cost savings compared to
 7

 8   other products. Further, cedar shakes and shingles are only a small component of the overall cost

 9   of a home or building, so consumers are unlikely to substitute other products in the face of

10   increasing prices.
11
            4.      The Cedar Shakes And Shingles Industry Has Experienced High
12                  Consolidation And Is Highly Concentrated.

13          52.     The cedar shake and shingle industry has become significantly consolidated over

14   the past two decades, with shake and shingle manufacturers now operating only in the Pacific
15   Northwest. There are currently 45 total manufacturers who are members of CSSB: seventeen
16
     manufacturers operating in Washington, three operating in Idaho, and twenty-five operating in
17
     British Columbia. The CSSB also contains Wholesale and Contractor members, with locations
18
     throughout the United States, Canada, and the United Kingdom. Manufacturer-Defendants are
19

20   two of the largest members of the CSSB.

21          5.      Defendants Had Numerous Opportunities To Collude.

22                  a.     Geographic Proximity.
23          53.     The close proximity of Defendants and many manufacturer co-conspirators
24
     provided ample opportunities to meet and discuss pricing and supply of cedar shakes and
25
     shingles. Manufacturer-Defendants are both located in the Vancouver, British Columbia metro
26
     area. Anbrook is headquartered in Pitt Meadows, British Columbia, while Waldun is
     CLASS ACTION COMPLAINT - 15                                        KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
             Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 19 of 94



 1   headquartered in the neighboring city, Maple Ridge, British Columbia—approximately 16 miles
 2   (26 kilometers) east of Anbrook. Additionally, Defendant CSSB is located just outside the
 3
     Vancouver metro area in Mission, British Columbia—approximately 7 miles (11 kilometers) east
 4
     of Waldun. There are also seven other CSSB member manufacturers located in close proximity
 5
     to Defendants, including Clearbrook Shake & Shingle Ltd., Golden Ears Shingle Ltd., Imperial
 6

 7   Cedar Products Ltd., Pacific Coast Cedar Products, Ltd., Serpentine Cedar Ltd., Stave Lake

 8   Cedar Mills (1992) Inc., and Titan Cedar Products Ltd.

 9          54.    There are also two geographic concentrations of CSSB manufacturer members on
10   the Olympic peninsula in Washington. Co-conspirators A&R Cedar, Inc. and Best Shingle
11
     Sales, Inc. are headquartered in Hoquiam, Washington, along with four other CSSB member
12
     manufacturers in the Hoquiam area: #208 Shake & Shingle/Griffiths, Inc., ACS Cedar, Inc., Alfa
13
     Red Cedar Products, and L&H Shake, Inc. Similarly, six CSSB member manufacturers are
14

15   concentrated around Forks, Washington: Long Cedar, Pacific Shingle, Pleasant Lake Cedar,

16   Premium Shingle LLC, Rainy Day Shake & Shingle Ltd., and Zoffel Logging & Milling, Inc.

17                 b.      Trade Associations.
18          55.    The Manufacturer-Defendants and their co-conspirators are members of the
19
     CSSB, which provided an important opportunity to meet and collude with one another.
20
            56.    According to its website, “the Cedar Shake and Shingle Bureau® is a non-profit
21
     organization that promotes the use of Certi-label® cedar roofing and sidewall products. On June
22

23   9, 1915, at a meeting of the Trustees of the West Coast Lumber Manufacturers Association, it

24   was agreed to establish a branch of the association to serve those members who manufactured

25   shingles. Our influence grew, and as we survived both the Great Depression and World War II,
26   manufacturers continued their quality commitment. In 1963 the organization merged with the

     CLASS ACTION COMPLAINT - 16                                     KELLER ROHRBACK L.L.P.
                                                                         1201 Third Avenue, Suite 3200
                                                                            Seattle, W A 98101-3052
                                                                         TELEPHONE: (206) 623-1900
                                                                          FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 20 of 94



 1   Handsplit Shake Bureau to become the Red Cedar Shingle & Handsplit Shake Bureau.
 2   Manufacturers' product lines continued to broaden and, in 1988, the members changed the
 3
     organization's name to the Cedar Shake & Shingle Bureau®. In the late 1980s, mill quality
 4
     control inspections were subcontracted to independent, third party quality control agencies.”
 5
            57.     Manufacturer-Defendants each have executives who serve on the CSSB Board of
 6

 7   Directors. Brooke Meeker, President and CEO of Defendant Anbrook, has been a member of the

 8   CSSB Board of Directors for more than 10 years, and is the current Board Chairperson. Curtis

 9   Walker, President and CEO of Defendant Waldun, has been a member of the CSSB Board of
10   Directors for more than 10 years, and is the current Secretary/Treasurer. Other cedar shake and
11
     shingle manufacturer companies on the Board of Directors include co-conspirators A&R Cedar,
12
     Inc., Best Shingle Sales Inc., Premium Cedar Products, Ltd., and G&R Cedar Ltd.
13
            58.     Every year in August or September, the CSSB holds its Annual General Meeting,
14

15   which includes a meeting of the Board of Directors. For example, on September 10-12, 2015, the

16   CSSB held its Annual General Meeting in Whistler, British Columbia, on August 26-27, 2016,

17   the CSSB held its Annual General Meeting in Vancouver, British Columbia, and on September
18
     15, 2017, the CSSB held its Annual General Meeting in Vancouver, British Columbia.
19
            59.     Every November or December, the CSSB holds a “Ladies Luncheon.” For
20
     example, on December 4, 2015, the CSSB held its annual Ladies Luncheon in Pitt Meadows,
21
     British Columbia, and on November 25, 2016, the CSSB held its annual Ladies Luncheon in
22

23   Maple Ridge, British Columbia.

24          60.     The CSSB also holds regular conference calls and in person meetings during the
25   year. For instance, on February 17, 2016, the CSSB Board of Directors held a conference call,
26
     which included a confidential portion to which members were not invited. On May 27, 2016, the

     CLASS ACTION COMPLAINT - 17                                       KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 21 of 94



 1   CSSB Board of Directors met in Ocean Shores, Washington.
 2          61.     The CSSB also holds various ad hoc events during the year attended by the
 3
     Manufacturer-Defendants’ senior executives. For instance, on December 17, 2015, the CSSB
 4
     hosted a Lifetime Achievement Awards luncheon in Bellingham, Washington.
 5
            6.      There Are High Barriers To Entry In The Cedar Shakes And Shingles
 6                  Market.
 7
            62.     There are significant barriers to entering the United States market for high-end
 8
     cedar shakes and shingles. In order to effectively compete with cedar shake and shingle
 9
     products, the product must be CSSB Certi-Labeled. Although non-CSSB or “non-bureau”
10
     manufacturers can produce shingles that comply with the CSSB-97 grading rules, there is a 15%
11

12   or more price difference between CSSB Certi-Label cedar shakes and shingles and the same

13   grades produced by non-bureau manufacturers. This prevents non-bureau manufacturers from
14   being able to compete effectively for the high-cost cedar logs and cut blocks needed to make
15
     cedar shakes and shingles. A manufacturer participant in the cedar shakes and shingles market is
16
     thus required to be a member of the CSSB in order to compete.
17
     C.     Manufacturer-Defendants Worked Through The CSSB To Fix The Price Of Cedar
18          Shakes And Shingles And Restrict Output.
19
            63.     As consolidation in the cedar shake and shingle industry progressed, the CSSB
20
     became a key vehicle for the Manufacturer-Defendants to artificially raise the price of cedar
21
     shakes and shingles. Under the auspices of the Certi-Label labeling program, which accounts for
22
     the vast majority of cedar shakes and shingles sold in the United States (see above), Defendants
23

24   enacted a scheme to fix pricing and restrict supply from cedar shake and shingle manufacturers.

25          64.     Due to consolidation and the weighted voting structure of the CSSB,
26   Manufacturer-Defendants have obtained a concentration of power in the CSSB. Manufacturer-

     CLASS ACTION COMPLAINT - 18                                       KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 22 of 94



 1   Defendants increased Manufacturer-Defendants’ collective voting power through a series of
 2   Board actions in November 2016, November 2017, and November 2018. As a result of these
 3
     actions, Manufacturer-Defendants now effectively control the CSSB vote.
 4
             65.     On information and belief, no later than February 27, 2015 (further investigation
 5
     and discovery may reveal an earlier date), Manufacturer-Defendants and CSSB began conspiring
 6

 7   and colluding to fix prices for cedar shakes and shingle products sold into the United States

 8   market. Manufacturer-Defendants—the largest manufacturer members of the Board of

 9   Directors—continued to put pressure on other CSSB members to hold their prices at consistent
10   levels. Manufacturer-Defendants and CSSB conspired to eliminate or discipline other CSSB
11
     members who compete on price and who are unwilling to follow the price and product leadership
12
     of Manufacturer-Defendants.
13
             66.     As described by one former CSSB member, S&W Forest Products, Ltd.
14

15   (“S&W”): “Throughout the four years predating the filing of this complaint, defendant Waldun’s

16   Curtis Walker and defendant Anbrook’s Brooke Meeker have regularly conspired and colluded

17   to fix prices for cedar shake and shingle products sold into the United States market and have
18
     encouraged other mill manufacturers to join in that price collusion.”4 Upon information and
19
     belief, the price collusion among the Manufacturer Defendants began at least by February 27,
20
     2015 (further investigation and discovery may reveal an earlier date) and continues through
21
     present day.
22

23           67.     S&W was allegedly terminated from CSSB when it refused to participate in the

24   conspiracy.5 According to S&W, it was forced out of the CSSB during a “hastily convened
25
     4
26     Complaint ¶ 24, S&W Forest Products, Ltd. v. Cedar Shake & Shingle Bureau, Case No. 2:19-cv-00202, (W.D.
       Wash. Feb. 13, 2019).
     5
       Id. at ¶¶ 27-35.
     CLASS ACTION COMPLAINT - 19                                               KELLER ROHRBACK L.L.P.
                                                                                   1201 Third Avenue, Suite 3200
                                                                                      Seattle, W A 98101-3052
                                                                                   TELEPHONE: (206) 623-1900
                                                                                    FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 23 of 94



 1   special meeting by telephone conference call” involving an unknown members of the CSSB
 2   Board of Directors.6 S&W maintains that the reason given for termination—a mislabeling
 3
     violation—is false and unsupported: “Despite these facts, several CSSB Directors who are
 4
     executives with Waldun, Anbrook and a number of other large member mills successfully
 5
     secured a three-fourths vote in favor of terminating S&W’s CSSB membership, not because of a
 6

 7   mislabeling violation but in pursuit of their conspiracy to eliminate a competitor unwilling to

 8   engage in price fixing or collusion.”7

 9          68.     S&W specifically states that the reason it was terminated from the CSSB was
10   because it would not participate in price fixing. “Waldun’s Curtis Walker and defendant
11
     Anbrook’s Brooke Meeker conspired throughout November and December 2018 to find a means
12
     of eliminating S&W as a competitor. In a meeting with Kris Watkins of Watkins Sawmills Ltd.
13
     on December 5, 2018, Curtis Walker stated that CSSB member mills should hold their prices at
14

15   consistent levels. He expressed anger about S&W’s willingness to compete on price for shake

16   and shingle products. He became very agitated during his comments about S&W and stated:

17   ‘yeah, well we just need to get rid of that guy.’”8
18
            69.     On information and belief, Defendants’ actions had the intended purpose and
19
     effect of increasing the price of cedar shakes and shingles to Plaintiff and class members.
20
                                VII.    CLASS ACTION ALLEGATIONS
21
            70.     Plaintiff brings this action on behalf of himself, and as a class action under the
22

23   Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking injunctive relief pursuant

24   to federal law, and damages pursuant to various state antitrust, unfair competition, unjust

25
     6
       Id. at ¶ 26.
26   7
       Id. at ¶ 10.
     8
       Id. at ¶ 35.
     CLASS ACTION COMPLAINT - 20                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                 Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 24 of 94



 1   enrichment, and consumer protection laws of the states listed below on behalf of the members of
 2   the following classes:
 3
            A.       Nationwide Injunctive Relief class: All persons and entities who indirectly
 4                   purchased Cedar shakes and shingles from Defendants or co-conspirators for end
                     use and not for resale in the United States during the Class Period.
 5
            B.       Alaska class: All persons and entities who indirectly purchased cedar shakes and
 6                   shingles from Defendants or co-conspirators for end use and not for resale in
                     Alaska during the Class Period.
 7

 8          C.       Arizona class: All persons and entities who indirectly purchased cedar shakes
                     and shingles from Defendants or co-conspirators for end use and not for resale in
 9                   Arizona during the Class Period.

10          D.       Arkansas class: All persons and entities who indirectly purchased cedar shakes
                     and shingles from Defendants or co-conspirators for end use and not for resale in
11                   Arkansas during the Class Period.
12          E.       California class: All persons and entities who indirectly purchased cedar shakes
13                   and shingles from Defendants or co-conspirators for end use and not for resale in
                     California during the Class Period.
14
            F.       Colorado class: All persons and entities who indirectly purchased cedar shakes
15                   and shingles from Defendants or co-conspirators for end use and not for resale in
                     Colorado during the Class Period.
16
            G.       Delaware class: All persons and entities who indirectly purchased cedar shakes
17                   and shingles from Defendants or co-conspirators for end use and not for resale in
18                   Delaware during the Class Period.

19          H.       District of Columbia class: All persons and entities who indirectly purchased
                     cedar shakes and shingles from Defendants or co-conspirators for end use and not
20                   for resale in the District of Columbia during the Class Period.
21          I.       Florida class: All persons and entities who indirectly purchased cedar shakes and
                     shingles from Defendants or co-conspirators for end use and not for resale in
22
                     Florida during the Class Period.
23
            J.       Georgia class: All persons and entities who indirectly purchased cedar shakes
24                   and shingles from Defendants or co-conspirators for end use and not for resale in
                     Georgia during the Class Period.
25
            K.       Hawaii class: All persons and entities who indirectly purchased cedar shakes and
26                   shingles from Defendants or co-conspirators for end use and not for resale in
                     Hawaii during the Class Period.
     CLASS ACTION COMPLAINT - 21                                        KELLER ROHRBACK L.L.P.
                                                                           1201 Third Avenue, Suite 3200
                                                                              Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
            Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 25 of 94



 1         L.    Illinois class: All persons and entities who indirectly purchased cedar shakes and
                 shingles from Defendants or co-conspirators for end use and not for resale in
 2               Illinois during the Class Period.
 3         M.    Iowa class: All persons and entities who indirectly purchased cedar shakes and
 4               shingles from Defendants or co-conspirators for end use and not for resale in Iowa
                 during the Class Period.
 5
           N.    Kansas class: All persons and entities who indirectly purchased cedar shakes and
 6               shingles from Defendants or co-conspirators for end use and not for resale in
                 Kansas during the Class Period.
 7
           O.    Maine class: All persons and entities who indirectly purchased cedar shakes and
 8
                 shingles from Defendants or co-conspirators for end use and not for resale in
 9               Maine during the Class Period.

10         P.    Massachusetts class: All persons and entities who indirectly purchased cedar
                 shakes and shingles from Defendants or co-conspirators for end use and not for
11               resale in Massachusetts during the Class Period.
12         Q.    Michigan class: All persons and entities who indirectly purchased cedar shakes
                 and shingles from Defendants or co-conspirators for end use and not for resale in
13
                 Michigan during the Class Period.
14
           R.    Minnesota class: All persons and entities who indirectly purchased cedar shakes
15               and shingles from Defendants or co-conspirators for end use and not for resale in
                 Minnesota during the Class Period.
16
           S.    Mississippi class: All persons and entities who indirectly purchased cedar shakes
17               and shingles from Defendants or co-conspirators for end use and not for resale in
                 Mississippi during the Class Period.
18
19         T.    Missouri class: All persons and entities who indirectly purchased cedar shakes
                 and shingles from Defendants or co-conspirators for end use and not for resale in
20               Missouri during the Class Period.

21         U.    Montana class: All persons and entities who indirectly purchased cedar shakes
                 and shingles from Defendants or co-conspirators for end use and not for resale in
22               Montana during the Class Period.
23
           V.    Nebraska class: All persons and entities who indirectly purchased cedar shakes
24               and shingles from Defendants or co-conspirators for end use and not for resale in
                 Nebraska during the Class Period.
25
           W.    Nevada class: All persons and entities who indirectly purchased cedar shakes and
26               shingles from Defendants or co-conspirators for end use and not for resale in
                 Nevada during the Class Period.
     CLASS ACTION COMPLAINT - 22                                    KELLER ROHRBACK L.L.P.
                                                                        1201 Third Avenue, Suite 3200
                                                                           Seattle, W A 98101-3052
                                                                        TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
             Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 26 of 94



 1         X.    New Hampshire class: All persons and entities who indirectly purchased cedar
                 shakes and shingles from Defendants or co-conspirators for end use and not for
 2               resale in New Hampshire during the Class Period.
 3         Y.    New Mexico class: All persons and entities who indirectly purchased cedar
 4               shakes and shingles from Defendants or co-conspirators for end use and not for
                 resale in New Mexico during the Class Period.
 5
           Z.    New York class: All persons and who indirectly purchased cedar shakes and
 6               shingles from Defendants or co-conspirators for end use and not for resale in New
                 York during the Class Period.
 7
           AA.   North Carolina class: All persons and entities who indirectly purchased cedar
 8
                 shakes and shingles from Defendants or co-conspirators for end use and not for
 9               resale in North Carolina during the Class Period.

10         BB.   North Dakota class: All persons and entities who indirectly purchased cedar
                 shakes and shingles from Defendants or co-conspirators for end use and not for
11               resale in North Dakota during the Class Period.
12         CC.   Oregon class: All persons and entities who indirectly purchased cedar shakes and
                 shingles from Defendants or co-conspirators for end use and not for resale in
13
                 Oregon during the Class Period.
14
           DD.   Rhode Island class: All persons and entities who indirectly purchased cedar
15               shakes and shingles from Defendants or co-conspirators for end use and not for
                 resale in Rhode Island during the Class Period.
16
           EE.   South Carolina class: All persons and entities who indirectly purchased cedar
17               shakes and shingles from Defendants or co-conspirators for end use and not for
                 resale in South Carolina during the Class Period.
18
19         FF.   South Dakota class: All persons and entities who indirectly purchased cedar
                 shakes and shingles from Defendants or co-conspirators for end use and not for
20               resale in South Dakota during the Class Period.

21         GG.   Tennessee class: All persons and entities who indirectly purchased cedar shakes
                 and shingles from Defendants or co-conspirators for end use and not for resale in
22               Tennessee during the Class Period.
23
           HH.   Utah class: All persons and entities who indirectly purchased cedar shakes and
24               shingles from Defendants or co-conspirators for end use and not for resale in Utah
                 during the Class Period.
25
           II.   Vermont class: All persons and entities who indirectly purchased cedar shakes
26               and shingles from Defendants or co-conspirators for end use and not for resale in
                 Vermont during the Class Period.
     CLASS ACTION COMPLAINT - 23                                    KELLER ROHRBACK L.L.P.
                                                                       1201 Third Avenue, Suite 3200
                                                                          Seattle, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 27 of 94



 1          JJ.     Virginia class: All persons and entities who indirectly purchased cedar shakes
                    and shingles from Defendants or co-conspirators for end use and not for resale in
 2                  Virginia during the Class Period.
 3          KK.     West Virginia class: All persons and entities who indirectly purchased cedar
 4                  shakes and shingles from Defendants or co-conspirators for end use and not for
                    resale in West Virginia during the Class Period.
 5
            LL.     Wisconsin class: All persons and entities who indirectly purchased cedar shakes
 6                  and shingles from Defendants or co-conspirators for end use and not for resale in
                    Wisconsin during the Class Period
 7
            71.     The State Classes are collectively referred to as the “Classes” unless otherwise
 8

 9   indicated. Specifically excluded from these Classes are the Defendants; the officers, directors or

10   employees of any Defendant; any entity in which any Defendant has a controlling interest; and

11   any affiliate, legal representative, heir or assign of any Defendant. Also excluded from these
12
     Classes are any federal, state or local governmental entities, any judicial officer presiding over
13
     this action and the members of his/her immediate family and judicial staff, any juror assigned to
14
     this action, and any co-conspirator identified in this action. Further excluded from the Classes
15
     and National Injunctive Relief Class are purchases of value added products not manufactured,
16

17   supplied or processed by Defendants, or otherwise not under the control of Defendants.

18          72.     Class Period: The Class Period is presently defined as February 27, 2015 to the
19   present. Additional discovery may reveal that the conduct alleged in this Complaint commenced
20
     at an earlier time, and Plaintiff reserves all rights to amend his complaint as appropriate.
21
            73.     Class Identity: The above-defined Classes are readily identifiable and is one for
22
     which records should exist.
23

24          74.     Numerosity: Plaintiff do not know the exact number of class members because

25   such information presently is in the exclusive control of Defendants, retailers, resellers and other

26   entities in the supply chain of cedar shakes and shingles. Plaintiff believe that due to the nature

     CLASS ACTION COMPLAINT - 24                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 28 of 94



 1   of the trade and commerce involved, there are thousands of class members geographically
 2   dispersed throughout the United States, such that joinder of all class members is impracticable.
 3
            75.     Typicality: Plaintiff’ claims are typical of the claims of the members of the
 4
     Classes because Plaintiff purchased cedar shakes and shingles indirectly from one or more of the
 5
     Defendants for end use and not for resale, and therefore Plaintiff’ claims arise from the same
 6

 7   common course of conduct giving rise to the claims of the Classes and the relief sought is

 8   common to the Classes.

 9          76.     Common Questions Exist And Predominate Over Any Individual Questions:
10   There are questions of law and fact common to the Classes, including, but not limited to:
11
            A.      Whether Defendants and their co-conspirators engaged in an agreement,
12                  combination, or conspiracy to fix, raise, elevate, maintain, or stabilize prices of
                    cedar shakes and shingles sold in interstate commerce in the United States;
13
            B.      The identity of the participants of the alleged conspiracy;
14
            C.      The duration of the conspiracy alleged herein and the acts performed by
15                  Defendants and their co-conspirators in furtherance of the conspiracy;
16
            D.      Whether the alleged conspiracy violated the antitrust and consumer protection
17                  laws of the various states;

18          E.      Whether the conduct of Defendants and their co-conspirators, as alleged in this
                    Complaint, caused injury to the business or property of the Plaintiff and the other
19                  members of the Classes;
20          F.      The effect of Defendants’ alleged conspiracy on the prices of cedar shakes and
21                  shingles sold in the United States during the Class Period;

22          G.      Whether Plaintiff and other members of the Classes are entitled to, among other
                    things, injunctive relief and if so, the nature and extent of such injunctive relief;
23                  and

24          H.      The appropriate class-wide measure of damages.
25   These and other questions of law and fact, which are common to the members of the Classes,
26
     predominate over any questions affecting only individual members of the Classes.

     CLASS ACTION COMPLAINT - 25                                          KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 29 of 94



 1          77.     Adequacy: Plaintiff will fairly and adequately protect the interests of the Classes
 2   in that Plaintiff’ interests are aligned with, and not antagonistic to, those of the other members of
 3
     the Classes who indirectly purchased cedar shakes and shingles from Defendants and Plaintiff
 4
     has retained counsel competent and experienced in the prosecution of class actions and antitrust
 5
     litigation to represent himself and the Classes.
 6

 7          78.     Superiority: A class action is superior to other available methods for the fair and

 8   efficient adjudication of this controversy since individual joinder of all damaged members of the

 9   Classes is impractical. Prosecution as a class action will eliminate the possibility of duplicative
10   litigation. The relatively small damages suffered by individual members of the Classes compared
11
     to the expense and burden of individual prosecution of the claims asserted in this litigation
12
     means that, absent a class action, it would not be feasible for members of the Classes to seek
13
     redress for the violations of law herein alleged. Further, individual litigation presents the
14

15   potential for inconsistent or contradictory judgments and would greatly magnify the delay and

16   expense to all parties and to the court system. Therefore, a class action presents far fewer case

17   management difficulties and will provide the benefits of unitary adjudication, economy of scale
18
     and comprehensive supervision by a single court.
19
            79.     The prosecution of separate actions by individual members of the Classes would
20
     create the risk of inconsistent or varying adjudications, establishing incompatible standards of
21
     conduct for Defendants.
22

23          80.     Plaintiff brings the Classes on behalf of all persons similarly situated pursuant to

24   Rule 23, on behalf of all persons and entities that, as residents of various states, indirectly
25   purchased one or more cedar shakes and shingles that a defendant or co-conspirator produced for
26
     end use and not for resale during the respective Class Periods.

     CLASS ACTION COMPLAINT - 26                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 30 of 94



 1          81.     Defendants have acted on grounds generally applicable to the Classes, thereby
 2   making final injunctive relief appropriate with respect to the Classes as a whole.
 3
                                      VIII. ANTITRUST INJURY
 4
            82.     Defendants’ anticompetitive conduct had the following effects, among others:
 5
            A.      Price competition has been restrained or eliminated with respect to cedar shakes
 6                  and shingles;
 7          B.      The prices of cedar shakes and shingles have been fixed, raised, stabilized, or
 8                  maintained at artificially inflated levels;

 9          C.      Indirect purchasers of cedar shakes and shingles have been deprived of free and
                    open competition; and
10
            D.      End-users purchasers of cedar shakes and shingles who indirectly purchased cedar
11                  shakes and shingles for end use and not for resale, including Plaintiff, paid
                    artificially inflated prices.
12
            83.     Cedar shakes and shingles are manufactured by Defendants from cedar logs, then
13

14   sold through various distribution channels.

15          84.     The cedar shakes and shingles that Plaintiff and Class Members purchased were
16   in substantially the same form as when they were initially sold by Defendants. As a result, the
17
     cedar shakes and shingles follow a traceable physical chain from Defendants to the Plaintiff and
18
     class members, and the overcharges on cedar shakes and shingles can be traced from Defendants
19
     to Plaintiff and class members. In fact, the Certi-Label shown below is present on all cedar
20

21   shakes and shingles sold by Manufacturer-Defendants and permits the tracing of each product to

22   the specific manufacturer.

23

24

25

26

     CLASS ACTION COMPLAINT - 27                                        KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 31 of 94



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18
19

20
            85.     As a matter of economic principle, firms must recover the short-run variable costs
21
     of production when they price their products for the market, which ultimately get passed to
22

23   consumers in the form of higher retail prices. For a firm to be a profitable valid concern, the firm

24   must recover its marginal cost of production. In a perfectly competitive market, firms price at

25   marginal cost and when marginal costs increase, the cost increases are passed through to the
26   consumer 1:1 or at a 100 percent pass through rate. As a general matter, the pass through rate

     CLASS ACTION COMPLAINT - 28                                         KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 32 of 94



 1   will be determined by the relative elasticities of supply and demand. When demand is inelastic
 2   (as it likely is for cedar shakes and shingles), the pass-through rate to end users is at or near 100
 3
     percent.
 4
             86.       Consequently, while the direct purchasers were the first to pay supra-competitive
 5
     prices, all or most of the overcharge was passed along the distribution chain and absorbed by
 6

 7   Plaintiff and Class Members when they purchased the cedar shakes and shingles for end use and

 8   not for resale.

 9           87.       Commonly used and well-accepted economic models can be used to measure both
10   the extent and the amount of the supra-competitive charge passed through the chain of
11
     distribution to end-user consumers. Thus, the economic harm to Plaintiff and the class members
12
     can be quantified.
13
             88.       The purpose of the conspiratorial conduct of the Defendants and their con-
14

15   conspirators was to raise, fix, or maintain the price of cedar shakes and shingles and, as a direct

16   and foreseeable result. Plaintiff and the Classes paid supra-competitive prices for cedar shakes

17   and shingles during the Class Period.
18
             89.       By reason of the alleged violations of the antitrust laws, Plaintiff and the Classes
19
     have sustained injury to their businesses or property, having paid higher prices for cedar shakes
20
     and shingles than they would have paid in the absence of Defendants’ illegal contract,
21
     combination, or conspiracy, and as a result have suffered damages.
22

23           90.       This is an antitrust injury of the type that the antitrust laws were meant to punish

24   and prevent.
25

26

     CLASS ACTION COMPLAINT - 29                                            KELLER ROHRBACK L.L.P.
                                                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 33 of 94



 1                  IX.     VIOLATION OF SECTION 1 OF THE SHERMAN ACT
 2                           FIRST CLAIM FOR RELIEF
              VIOLATION OF SECTION 1 OF THE SHERMAN ACT 15 U.S.C. § 1
 3       (ON BEHALF OF NATIONWIDE CLASS FOR INJUNCTIVE AND EQUITABLE
 4                                   RELIEF)

 5           91.     Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 6   allegation set forth in the preceding paragraphs of this Complaint.
 7           92.     Beginning at a time currently unknown to Plaintiff, but at least as early as
 8
     February 27, 2015 (further investigation and discovery may reveal an earlier date), and
 9
     continuing through the present, the exact dates being unknown to Plaintiff, Defendants and their
10
     co-conspirators entered into a continuing agreement, understanding, and conspiracy in restraint
11

12   of trade artificially to fix, raise, stabilize, and peg prices for cedar shakes and shingles in the

13   United States, in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

14           93.     In formulating and carrying out the alleged agreement, understanding, and
15   conspiracy, the Defendants and their co-conspirators did those things that they combined and
16
     conspired to do, including but not limited to the acts, practices, and course of conduct set forth
17
     above, and the following, among others:
18
             A.      Fixing, raising, stabilizing, and pegging the price of cedar shakes and shingles;
19                   and
20
             B.      Allocating among themselves and collusively reducing the production of cedar
21                   shakes and shingles.

22           94.     The combination and conspiracy alleged herein has had the following effects,

23   among others:
24
             A.      Price competition in the sale of cedar shakes and shingles has been restrained,
25                   suppressed, and/or eliminated in the United States;

26           B.      Prices for cedar shakes and shingles sold by Defendants and all of their Produce
                     Co-Conspirators have been fixed, raised, maintained and stabilized at artificially
     CLASS ACTION COMPLAINT - 30                                            KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 34 of 94



 1                    high, non-competitive levels throughout the United States; and
 2            C.      Those who purchased cedar shakes and shingles indirectly from Defendants and
                      their co-conspirators for their personal use have been deprived of the benefits of
 3                    free and open competition.
 4
              95.     Plaintiff and members of the Classes have been injured and will continue to be
 5
     injured in their businesses and property by paying more for cedar shakes and shingles purchased
 6
     indirectly from the Defendants and their co-conspirators for their personal use than they would
 7

 8   have paid and will pay in the absence of the combination and conspiracy.

 9            96.     Plaintiff and members of the Classes are entitled to an injunction against

10   Defendants, preventing and restraining the violations alleged herein.
11                        X.     VIOLATIONS OF STATE ANTITRUST LAWS
12
              97.     Plaintiff incorporate by reference the allegations in the preceding paragraphs.
13
              98.     The following Second through Twenty-Seventh Claims for Relief are pleaded
14
     under the antitrust laws of each State or jurisdiction identified below, on behalf of the indicated
15
     class.
16

17                               SECOND CLAIM FOR RELIEF
                   VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
18                            ARIZ. REV. STAT. § 44-1401, ET SEQ.
                            (ON BEHALF OF THE ARIZONA CLASS)
19
              99.     Plaintiff incorporate and reallege, as though fully set forth herein, each and every
20

21   allegation set forth in the preceding paragraphs of this Complaint.

22            100.    By reason of the conduct alleged herein, Defendants have violated Arizona Rev.

23   Stat. § 44-1401, et seq.
24
              101.    Defendants entered into a contract, combination, or conspiracy between two or
25
     more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
26
     shingles market, a substantial part of which occurred within Arizona.
     CLASS ACTION COMPLAINT - 31                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 35 of 94



 1           102.    Defendants established, maintained, or used a monopoly, or attempted to establish
 2   a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred
 3
     within Arizona, for the purpose of excluding competition or controlling, fixing, or maintaining
 4
     prices in the cedar shakes and shingles market.
 5
             103.    Defendants’ violations of Arizona law were flagrant.
 6

 7           104.    Defendants’ unlawful conduct substantially affected Arizona’s trade and

 8   commerce.

 9           105.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
10   and members of the Arizona Class have been injured in their business or property and are
11
     threatened with further injury.
12
             106.    By reason of the foregoing, Plaintiff and members of the Arizona Class are
13
     entitled to seek all forms of relief available under Arizona Revised Statute § 44-1401, et seq.
14

15                               THIRD CLAIM FOR RELIEF
                       VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
16                         CAL. BUS. & PROF. CODE § 16700, ET SEQ.
                          (ON BEHALF OF THE CALIFORNIA CLASS)
17
             107.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
18
19   allegation set forth in the preceding paragraphs of this Complaint.

20           108.    The California Business & Professions Code generally governs conduct of

21   corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs
22   antitrust violations in California.
23
             109.    California policy is that “vigorous representation and protection of consumer
24
     interests are essential to the fair and efficient functioning of a free enterprise market economy,”
25
     including by fostering competition in the marketplace. Cal. Bus. & Prof. Code § 301.
26
             110.    Under the Cartwright Act, indirect purchasers have standing to maintain an action
     CLASS ACTION COMPLAINT - 32                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 36 of 94



 1   based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).
 2          111.    A trust in California is any combination intended for various purposes, including
 3
     but not limited to creating or carrying out restrictions in trade or commerce, limiting or reducing
 4
     the production or increasing the price of merchandise, or preventing competition in the market
 5
     for a commodity. Cal. Bus. & Prof. Code § 16720. Every trust in California is unlawful except
 6

 7   as provided by the Code. Id. at § 16726.

 8          112.    Plaintiff purchased cedar shakes and shingles within the State of California during

 9   the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
10   shakes and shingles would have been lower, in an amount to be determined at trial.
11
            113.    Defendants enacted a combination of capital, skill or acts for the purpose of
12
     creating and carrying out restrictions in trade or commerce, in violation of Cal. Bus. & Prof.
13
     Code § 16700, et seq.
14

15          114.    Plaintiff and members of the Class were injured in their business or property, with

16   respect to purchases of cedar shakes and shingles in California and are entitled to all forms of

17   relief, including recovery of treble damages, interest, and injunctive relief, plus reasonable
18
     attorneys’ fees and costs.
19
                             FOURTH CLAIM FOR RELIEF
20             VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                              D.C. CODE § 28-4501, ET SEQ.
21                 (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)
22          115.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
23
     allegation set forth in the preceding paragraphs of this Complaint.
24
            116.    The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of
25
     Trade) is to “promote the unhampered freedom of commerce and industry throughout the District
26
     of Columbia by prohibiting restraints of trade and monopolistic practices.”
     CLASS ACTION COMPLAINT - 33                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 37 of 94



 1          117.    Plaintiff purchased cedar shakes and shingles within the District of Columbia
 2   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
 3
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
 4
            118.    Under District of Columbia law, indirect purchasers have standing to maintain an
 5
     action under the antitrust provisions of the D.C. Code based on the facts alleged in this
 6

 7   Complaint, because “any indirect purchaser in the chain of manufacture, production or

 8   distribution of goods...shall be deemed to be injured within the meaning of this chapter.” D.C.

 9   Code § 28-4509(a).
10          119.    Defendants contracted, combined or conspired to act in restraint of trade within
11
     the District of Columbia, and monopolized or attempted to monopolize the market for cedar
12
     shakes and shingles within the District of Columbia, in violation of D.C. Code § 28-4501, et seq.
13
            120.    Plaintiff and members of the Class were injured with respect to purchases of cedar
14

15   shakes and shingles in the District of Columbia and are entitled to all forms of relief, including

16   actual damages, treble damages, and interest, reasonable attorneys’ fees and costs.

17                                  FIFTH CLAIM FOR RELIEF
                          VIOLATION OF THE ILLINOIS ANTITRUST ACT,
18                          740 ILL. COMP. STAT. ANN. 10/3(1), ET SEQ.
19                            (ON BEHALF OF THE ILLINOIS CLASS)

20          121.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

21   allegation set forth in the preceding paragraphs of this Complaint.
22          122.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the
23
     unhampered growth of commerce and industry throughout the State by prohibiting restraints of
24
     trade which are secured through monopolistic or oligarchic practices and which act or tend to act
25
     to decrease competition between and among persons engaged in commerce and trade. . . .” 740
26
     ILCS 10/2.
     CLASS ACTION COMPLAINT - 34                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 38 of 94



 1          123.    Plaintiff purchased cedar shakes and shingles within the State of Illinois during
 2   the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
 3
     shakes and shingles would have been lower, in an amount to be determined at trial.
 4
            124.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain an
 5
     action for damages based on the facts alleged in this Complaint. 740 ILCS 10/7(2).
 6

 7          125.    Defendants made contracts or engaged in a combination or conspiracy with each

 8   other, though they would have been competitors but for their prior agreement, for the purpose of

 9   fixing, controlling or maintaining prices for cedar shakes and shingles sold, and/or for allocating
10   customers or markets for cedar shakes and shingles within the intrastate commerce of Illinois.
11
            126.    Defendants further unreasonably restrained trade or commerce and established,
12
     maintained or attempted to acquire monopoly power over the market for cedar shakes and
13
     shingles in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et
14

15   seq.

16          127.    Plaintiff and members of the Class were injured with respect to purchases of cedar

17   shakes and shingles in Illinois and are entitled to all forms of relief, including actual damages,
18
     treble damages, reasonable attorneys’ fees and costs.
19
                                  SIXTH CLAIM FOR RELIEF
20                       VIOLATION OF THE IOWA COMPETITION LAW
                                 IOWA CODE § 553.1, ET SEQ.
21                            (ON BEHALF OF THE IOWA CLASS)
22          128.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
23
     allegation set forth in the preceding paragraphs of this Complaint.
24
            129.    The Iowa Competition Law aims to “prohibit[] restraint of economic activity and
25
     monopolistic practices.” Iowa Code § 553.2.
26
            130.    Plaintiff purchased cedar shakes and shingles within the State of Iowa during the
     CLASS ACTION COMPLAINT - 35                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 39 of 94



 1   Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar shakes
 2   and shingles would have been lower, in an amount to be determined at trial.
 3
             131.    Defendants contracted, combined or conspired to restrain or monopolize trade in
 4
     the market for cedar shakes and shingles, and attempted to establish or did in fact establish a
 5
     monopoly for the purpose of excluding competition or controlling, fixing or maintaining prices
 6

 7   for cedar shakes and shingles, in violation of Iowa Code § 553.1, et seq.

 8           132.    Plaintiff and members of the Iowa Class were injured with respect to purchases of

 9   cedar shakes and shingles in Iowa, and are entitled to all forms of relief, including actual
10   damages, exemplary damages for willful conduct, reasonable attorneys’ fees and costs, and
11
     injunctive relief.
12
                               SEVENTH CLAIM FOR RELIEF
13                  VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                              KAN. STAT. ANN. § 50-101, ET SEQ.
14                          (ON BEHALF OF THE KANSAS CLASS)
15
             133.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
16
     allegation set forth in the preceding paragraphs of this Complaint.
17
             134.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,
18
19   “tend to prevent full and free competition in the importation, transportation or sale of articles

20   imported into this state.” Kan. Stat. Ann. § 50-112.

21           135.    Plaintiff purchased cedar shakes and shingles within the State of Kansas during
22   the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
23
     shakes and shingles would have been lower, in an amount to be determined at trial.
24
             136.    Under the Kansas Restraint of Trade Act, indirect purchasers have standing to
25
     maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-161(b).
26
             137.    Defendants combined capital, skill or acts for the purposes of creating restrictions
     CLASS ACTION COMPLAINT - 36                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 40 of 94



 1   in trade or commerce of cedar shakes and shingles, increasing the price of cedar shakes and
 2   shingles, preventing competition in the sale of cedar shakes and shingles, or binding themselves
 3
     not to sell cedar shakes and shingles, in a manner that established the price of cedar shakes and
 4
     shingles and precluded free and unrestricted competition among themselves in the sale of cedar
 5
     shakes and shingles, in violation of Kan. Stat. Ann. § 50-101, et seq.
 6

 7          138.    Plaintiff and members of the Class were injured with respect to purchases of cedar

 8   shakes and shingles in Kansas and are entitled to all forms of relief, including actual damages,

 9   reasonable attorneys’ fees and costs, and injunctive relief.
10                             EIGHTH CLAIM FOR RELIEF
11                    VIOLATION OF THE MAINE’S ANTITRUST STATUTE
                         ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ.
12                          (ON BEHALF OF THE MAINE CLASS)

13          139.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

14   allegation set forth in the preceding paragraphs of this Complaint.
15
            140.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of
16
     trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting
17
     contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev. Stat. Ann. Tit. 10,
18
19   §§ 1101-02.

20          141.    Plaintiff purchased cedar shakes and shingles within the State of Maine during the

21   Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar shakes
22   and shingles would have been lower, in an amount to be determined at trial.
23
            142.    Under Maine law, indirect purchasers have standing to maintain an action based
24
     on the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).
25
            143.    Defendants contracted, combined or conspired in restraint of trade or commerce
26
     of cedar shakes and shingles within the intrastate commerce of Maine, and monopolized or
     CLASS ACTION COMPLAINT - 37                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 41 of 94



 1   attempted to monopolize the trade or commerce of cedar shakes and shingles within the intrastate
 2   commerce of Maine, in violation of Me. Rev. Stat. Ann. Tit. 10, § 1101, et seq.
 3
            144.    Plaintiff and members of the Class were injured with respect to purchases of cedar
 4
     shakes and shingles in Maine and are entitled to all forms of relief, including actual damages,
 5
     treble damages, reasonable attorneys’ and experts’ fees and costs.
 6

 7                              NINTH CLAIM FOR RELIEF
                   VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
 8                         MICH. COMP. LAWS § 445.771, ET SEQ.
                          (ON BEHALF OF THE MICHIGAN CLASS)
 9
            145.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
10
     allegation set forth in the preceding paragraphs of this Complaint.
11

12          146.    The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

13   and conspiracies in restraint of trade or commerce...to prohibit monopolies and attempts to

14   monopolize trade or commerce...[and] to provide remedies, fines, and penalties for violations of
15
     this act.” Mich. Act 274 of 1984.
16
            147.    Plaintiff purchased cedar shakes and shingles within the State of Michigan during
17
     the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
18
19   shakes and shingles would have been lower, in an amount to be determined at trial.

20          148.    Under the Michigan Antitrust Reform Act, indirect purchasers have standing to

21   maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. §
22   452.778(2).
23
            149.    Defendants contracted, combined or conspired to restrain or monopolize trade or
24
     commerce in the market for cedar shakes and shingles, in violation of Mich. Comp. Laws §
25
     445.772, et seq.
26
            150.    Plaintiff and members of the Class were injured with respect to purchases of cedar
     CLASS ACTION COMPLAINT - 38                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 42 of 94



 1   shakes and shingles in Michigan and are entitled to all forms of relief, including actual damages,
 2   treble damages for flagrant violations, interest, costs, reasonable attorneys’ fees, and injunctive
 3
     or other appropriate equitable relief.
 4
                                 TENTH CLAIM FOR RELIEF
 5                     VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                                MINN. STAT. § 325D.49, ET SEQ.
 6                         (ON BEHALF OF THE MINNESOTA CLASS)
 7
            151.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 8
     allegation set forth in the preceding paragraphs of this Complaint.
 9
            152.    The Minnesota Antitrust Law of 1971 aims to prohibit any contract, combination
10
     or conspiracy when any part thereof was created, formed, or entered into in Minnesota; any
11

12   contract, combination or conspiracy, wherever created, formed or entered into; any

13   establishment, maintenance or use of monopoly power; and any attempt to establish, maintain or

14   use monopoly power, whenever any of these affect Minnesota trade or commerce.
15
            153.    Plaintiff purchased cedar shakes and shingles within the State of Minnesota
16
     during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
17
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
18
19          154.    Under the Minnesota Antitrust Act of 1971, indirect purchasers have standing to

20   maintain an action based on the facts alleged in this Complaint. Minn. Stat. § 325D.56.

21          155.    Defendants contracted, combined or conspired in unreasonable restraint of trade
22   or commerce in the market for cedar shakes and shingles within the intrastate commerce of and
23
     outside of Minnesota; established, maintained, used or attempted to establish, maintain or use
24
     monopoly power over the trade or commerce in the market for cedar shakes and shingles within
25
     the intrastate commerce of and outside of Minnesota; and fixed prices and allocated markets for
26
     cedar shakes and shingles within the intrastate commerce of and outside of Minnesota, in
     CLASS ACTION COMPLAINT - 39                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 43 of 94



 1   violation of Minn. Stat. § 325D.49, et seq.
 2          156.    Plaintiff and members of the Class were injured with respect to purchases of cedar
 3
     shakes and shingles in Minnesota and are entitled to all forms of relief, including actual
 4
     damages, treble damages, costs and disbursements, reasonable attorneys’ fees, and injunctive
 5
     relief necessary to prevent and restrain violations hereof.
 6

 7                           ELEVENTH CLAIM FOR RELIEF
                    VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
 8                          MISS. CODE ANN. § 74-21-1, ET SEQ.
                         (ON BEHALF OF THE MISSISSIPPI CLASS)
 9
            157.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
10
     allegation set forth in the preceding paragraphs of this Complaint.
11

12          158.    Title 75 of the Mississippi Code regulates trade, commerce and investments.

13   Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

14   the aim that “trusts and combines may be suppressed, and the benefits arising from competition
15
     in business [are] preserved” to Mississippians. Miss. Code Ann. § 75-21-39.
16
            159.    Trusts are combinations, contracts, understandings or agreements, express or
17
     implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,
18
19   increasing the price or output of a commodity, or hindering competition in the production or sale

20   of a commodity. Miss. Code Ann. § 75-21-1.

21          160.    Plaintiff purchased cedar shakes and shingles within the State of Mississippi
22   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
23
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
24
            161.    Under Mississippi law, indirect purchasers have standing to maintain an action
25
     under the antitrust provisions of the Mississippi Code based on the facts alleged in this
26
     Complaint. Miss. Code Ann. § 75-21-9.
     CLASS ACTION COMPLAINT - 40                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 44 of 94



 1          162.    Defendants combined, contracted, understood and agreed in the market for cedar
 2   shakes and shingles, in a manner inimical to public welfare, with the effect of restraining trade,
 3
     increasing the price of cedar shakes and shingles and hindering competition in the sale of cedar
 4
     shakes and shingles, in violation of Miss. Code Ann. § 75-21-1(a), et seq.
 5
            163.    Defendants monopolized or attempted to monopolize the production, control or
 6

 7   sale of cedar shakes and shingles, in violation of Miss. Code Ann. § 75-21-3, et seq.

 8          164.    Defendants’ cedar shakes and shingles are sold indirectly via distributors

 9   throughout the State of Mississippi. During the Class Period, Defendants’ illegal conduct
10   substantially affected Mississippi commerce.
11
            165.    Plaintiff and members of the Class were injured with respect to purchases of cedar
12
     shakes and shingles in Mississippi and are entitled to all forms of relief, including actual
13
     damages and a penalty of $500 per instance of injury.
14

15                         TWELFTH CLAIM FOR RELIEF
            VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
16                        MO. ANN. STAT. § 407.010, ET SEQ.
                       (ON BEHALF OF THE MISSOURI CLASS)
17
            166.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
18
19   allegation set forth in the preceding paragraphs of this Complaint.

20          167.    Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)

21   generally governs unlawful business practices, including antitrust violations such as restraints of
22   trade and monopolization.
23
            168.    Plaintiff purchased cedar shakes and shingles within the State of Missouri during
24
     the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
25
     shakes and shingles would have been lower, in an amount to be determined at trial.
26
            169.    Under Missouri law, indirect purchasers have standing to maintain an action
     CLASS ACTION COMPLAINT - 41                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 45 of 94



 1   under the MMPA based on the facts alleged in this Complaint. Gibbons v. J. Nuckolls, Inc., 216
 2   S.W.3d 667, 669 (Mo. 2007).
 3
            170.    Defendants contracted, combined or conspired in restraint of trade or commerce
 4
     of cedar shakes and shingles within the intrastate commerce of Missouri, and monopolized or
 5
     attempted to monopolize the market for cedar shakes and shingles within the intrastate
 6

 7   commerce of Missouri by possessing monopoly power in the market and willfully maintaining

 8   that power through agreements to fix prices, allocate markets and otherwise control trade, in

 9   violation of Mo. Ann. Stat. § 407.010, et seq.
10          171.    Plaintiff and members of the Missouri Class were injured with respect to
11
     purchases of cedar shakes and shingles in Missouri and are entitled to all forms of relief,
12
     including actual damages or liquidated damages in an amount which bears a reasonable relation
13
     to the actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,
14

15   and injunctive relief.

16                                 THIRTEENTH CLAIM FOR RELIEF
                              VIOLATION OF THE NEBRASKA JUNKIN ACT,
17                                 NEB. REV. STAT. § 59-801, ET SEQ.
                                (ON BEHALF OF THE NEBRASKA CLASS)
18
19          172.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

20   allegation set forth in the preceding paragraphs of this Complaint.

21          173.    Chapter 59 of the Nebraska Revised Statute generally governs business and trade
22   practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust
23
     violations such as restraints of trade and monopolization.
24
            174.    Plaintiff purchased cedar shakes and shingles within the State of Nebraska during
25
     the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
26
     shakes and shingles would have been lower, in an amount to be determined at trial.
     CLASS ACTION COMPLAINT - 42                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 46 of 94



 1          175.    Under Nebraska law, indirect purchasers have standing to maintain an action
 2   under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-821.
 3
            176.    Defendants contracted, combined or conspired in restraint of trade or commerce
 4
     of cedar shakes and shingles within the intrastate commerce of Nebraska, and monopolized or
 5
     attempted to monopolize the market for cedar shakes and shingles within the intrastate
 6

 7   commerce of Nebraska by possessing monopoly power in the market and willfully maintaining

 8   that power through agreements to fix prices, allocate markets and otherwise control trade, in

 9   violation of Neb. Rev. Stat. § 59-801, et seq.
10          177.    Plaintiff and members of the Class were injured with respect to purchases of cedar
11
     shakes and shingles in Nebraska and are entitled to all forms of relief, including actual damages
12
     or liquidated damages in an amount which bears a reasonable relation to the actual damages
13
     which have been sustained, as well as reasonable attorneys’ fees, costs, and injunctive relief.
14

15                         FOURTEENTH CLAIM FOR RELIEF
               VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
16                        NEV. REV. STAT. § 598A.010, ET SEQ.
                         (ON BEHALF OF THE NEVADA CLASS)
17
            178.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
18
19   allegation set forth in the preceding paragraphs of this Complaint.

20          179.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

21   competitive production and sale of commodities...is necessary to the economic well-being of the
22   citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).
23
            180.    The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to
24
     preserve and protect the free, open and competitive market, and to penalize all persons engaged
25
     in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts include, inter alia,
26
     price fixing, division of markets, allocation of customers, and monopolization of trade. Nev.
     CLASS ACTION COMPLAINT - 43                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 47 of 94



 1   Rev. Stat. Ann. § 598A.060.
 2           181.    Plaintiff purchased cedar shakes and shingles within the State of Nevada during
 3
     the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
 4
     shakes and shingles would have been lower, in an amount to be determined at trial.
 5
             182.    Under Nevada law, indirect purchasers have standing to maintain an action under
 6

 7   NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann. §598A.210(2).

 8           183.    Defendants fixed prices by agreeing to establish prices for cedar shakes and

 9   shingles in Nevada, divided Nevada markets, allocated Nevada customers, and monopolized or
10   attempted monopolize trade or commerce of cedar shakes and shingles within the intrastate
11
     commerce of Nevada, constituting a contract, combination or conspiracy in restraint of trade in
12
     violation of Nev. Rev. Stat. Ann. § 598A, et seq.
13
             184.    Plaintiff and members of the Class were injured with respect to purchases of cedar
14

15   shakes and shingles in Nevada in that at least thousands of sales of Defendants’ cedar shakes and

16   shingles took place in Nevada, purchased by Nevada consumers at supra-competitive prices

17   caused by Defendants’ conduct.
18
             185.    Accordingly, Plaintiff and members of the Nevada Class are entitled to all forms
19
     of relief, including actual damages, treble damages, reasonable attorneys’ fees, costs, and
20
     injunctive relief.
21
             186.    In accordance with the requirements of § 598A.210(3), notice of this action was
22

23   mailed to the Nevada Attorney General by Plaintiff.

24                              FIFTEENTH CLAIM FOR RELIEF
                    VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
25                       N.H. REV. STAT. ANN. TIT. XXXI, § 356, ET SEQ.
                        (ON BEHALF OF THE NEW HAMPSHIRE CLASS)
26

     CLASS ACTION COMPLAINT - 44                                        KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                           TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 48 of 94



 1           187.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 2   allegation set forth in the preceding paragraphs of this Complaint.
 3
             188.    Title XXXI of the New Hampshire Statutes generally governs trade and
 4
     commerce. Chapter 356 thereof governs combinations and monopolies and prohibits restraints of
 5
     trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.
 6

 7           189.    Plaintiff purchased cedar shakes and shingles within the State of New Hampshire

 8   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of

 9   cedar shakes and shingles would have been lower, in an amount to be determined at trial.
10           190.    Under New Hampshire law, indirect purchasers have standing to maintain an
11
     action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).
12
             191.    Defendants fixed, controlled or maintained prices for cedar shakes and shingles,
13
     allocated customers or markets for cedar shakes and shingles, and established, maintained or
14

15   used monopoly power, or attempted to, constituting a contract, combination or conspiracy in

16   restraint of trade in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

17           192.    Plaintiff and members of the Class were injured with respect to purchases of cedar
18
     shakes and shingles in New Hampshire and are entitled to all forms of relief, including actual
19
     damages sustained, treble damages for willful or flagrant violations, reasonable attorneys’ fees,
20
     costs, and injunctive relief.
21
                               SIXTEENTH CLAIM FOR RELIEF
22
                      VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
23                            N.M. STAT. ANN. §§ 57-1-1, ET SEQ.
                          (ON BEHALF OF THE NEW MEXICO CLASS)
24
             193.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
25
     allegation set forth in the preceding paragraphs of this Complaint.
26
             194.    The New Mexico Antitrust Act aims to prohibit restraints of trade and
     CLASS ACTION COMPLAINT - 45                                           KELLER ROHRBACK L.L.P.
                                                                                1201 Third Avenue, Suite 3200
                                                                                   Seattle, W A 98101-3052
                                                                                TELEPHONE: (206) 623-1900
                                                                                 FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 49 of 94



 1   monopolistic practices. N.M. Stat. Ann. 57-1-15.
 2          195.    Plaintiff purchased cedar shakes and shingles within the State of New Mexico
 3
     during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
 4
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
 5
            196.    Under New Mexico law, indirect purchasers have standing to maintain an action
 6

 7   based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

 8          197.    Defendants contracted, agreed, combined or conspired, and monopolized or

 9   attempted to monopolize trade for cedar shakes and shingles within the intrastate commerce of
10   New Mexico, in violation of N.M. Stat. Ann. § 57-1-1, et seq.
11
            198.    Plaintiff and members of the Class were injured with respect to purchases of cedar
12
     shakes and shingles in New Mexico and are entitled to all forms of relief, including actual
13
     damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.
14

15                     SEVENTEENTH CLAIM FOR RELIEF
       VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS LAW
16                   (ON BEHALF OF THE NEW YORK CLASS)

17          199.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
18   allegation set forth in the preceding paragraphs of this Complaint.
19
            200.    Article 22 of the New York General Business Law general prohibits monopolies
20
     and contracts or agreements in restraint of trade, with the policy of encouraging competition or
21
     the free exercise of any activity in the conduct of any business, trade or commerce in New York.
22

23   N.Y. Gen. Bus. Law § 340(1).

24          201.    Plaintiff purchased cedar shakes and shingles within the State of New York

25   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
26   cedar shakes and shingles would have been lower, in an amount to be determined at trial.

     CLASS ACTION COMPLAINT - 46                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 50 of 94



 1          202.    Under New York law, indirect purchasers have standing to maintain an action
 2   based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).
 3
            203.    Defendants established or maintained a monopoly within the intrastate commerce
 4
     of New York for the trade or commerce of cedar shakes and shingles and restrained competition
 5
     in the free exercise of the conduct of the business of cedar shakes and shingles within the
 6

 7   intrastate commerce of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

 8          204.    Plaintiff and members of the Class were injured with respect to purchases of cedar

 9   shakes and shingles in New York and are entitled to all forms of relief, including actual damages,
10   treble damages, costs not exceeding $10,000, and reasonable attorneys’ fees.
11
                           EIGHTEENTH CLAIM FOR RELIEF
12              VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                             N.C. GEN. STAT. § 75-1, ET SEQ.
13                   (ON BEHALF OF THE NORTH CAROLINA CLASS)
14          205.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
15
     allegation set forth in the preceding paragraphs of this Complaint.
16
            206.    Defendants entered into a contract or combination in the form of trust or
17
     otherwise, or conspiracy in restraint of trade or commerce in the cedar shakes and shingles
18
19   market, a substantial part of which occurred within North Carolina.

20          207.    Defendants established, maintained, or used a monopoly, or attempted to establish

21   a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of
22   affecting competition or controlling, fixing, or maintaining prices, a substantial part of which
23
     occurred within North Carolina.
24
            208.    Defendants’ unlawful conduct substantially affected North Carolina’s trade and
25
     commerce.
26
            209.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and
     CLASS ACTION COMPLAINT - 47                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 51 of 94



 1   the members of the North Carolina Class have been injured in their business or property and are
 2   threatened with further injury.
 3
            210.     By reason of the foregoing, Plaintiff and members of the North Carolina Class are
 4
     entitled to seek all forms of relief available, including treble damages, under N.C. Gen. Stat. §
 5
     75-1, et seq.
 6

 7                       NINETEENTH CLAIM FOR RELIEF
         VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
 8                       N.D. CENT. CODE § 51-08.1, ET SEQ.
                    (ON BEHALF OF THE NORTH DAKOTA CLASS)
 9
            211.     Plaintiff incorporate and reallege, as though fully set forth herein, each and every
10
     allegation set forth in the preceding paragraphs of this Complaint.
11

12          212.     The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

13   monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

14          213.     Plaintiff purchased cedar shakes and shingles within the State of North Dakota
15
     during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
16
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
17
            214.     Under the North Dakota Uniform State Antitrust Act, indirect purchasers have
18
19   standing to maintain an action based on the facts alleged in this Complaint. N.D. Cent. Code §

20   51-08.1-08.

21          215.     Defendants contracted, combined or conspired in restraint of, or to monopolize
22   trade or commerce in the market for cedar shakes and shingles, and established, maintained, or
23
     used a monopoly, or attempted to do so, for the purposes of excluding competition or controlling,
24
     fixing or maintaining prices for cedar shakes and shingles, in violation of N.D. Cent. Code §§
25
     51-08.1-02, 03.
26
            216.     Plaintiff and members of the Class were injured with respect to purchases in
     CLASS ACTION COMPLAINT - 48                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 52 of 94



 1   North Dakota and are entitled to all forms of relief, including actual damages, treble damages for
 2   flagrant violations, costs, reasonable attorneys’ fees, and injunctive or other equitable relief.
 3
                               TWENTIETH CLAIM FOR RELIEF
 4                       VIOLATION OF THE OREGON ANTITRUST LAW,
                               OR. REV. STAT. § 646.705, ET SEQ.
 5                           (ON BEHALF OF THE OREGON CLASS)
 6          217.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 7
     allegation set forth in the preceding paragraphs of this Complaint.
 8
            218.    Chapter 646 of the Oregon Revised Statutes generally governs business and trade
 9
     practices within Oregon. Sections 705 through 899 thereof govern antitrust violations, with the
10
     policy to “encourage free and open competition in the interest of the general welfare and
11

12   economy of the state.” Or. Rev. Stat. § 646.715.

13          219.    Plaintiff purchased cedar shakes and shingles within the State of Oregon during

14   the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
15
     shakes and shingles would have been lower, in an amount to be determined at trial.
16
            220.    Under Oregon law, indirect purchasers have standing under the antitrust
17
     provisions of the Oregon Revised Statutes to maintain an action based on the facts alleged in this
18
19   Complaint. Or. Rev. Stat. § 646.780(1)(a).

20          221.    Defendants contracted, combined, or conspired in restraint of trade or commerce

21   of cedar shakes and shingles, and monopolized or attempted to monopolize the trade or
22   commerce of cedar shakes and shingles, in violation of Or. Rev. Stat. § 646.705, et seq.
23
            222.    Plaintiff and members of the Class were injured with respect to purchases of cedar
24
     shakes and shingles within the intrastate commerce of Oregon, or alternatively to interstate
25
     commerce involving actual or threatened injury to persons located in Oregon, and are entitled to
26
     all forms of relief, including actual damages, treble damages, reasonable attorneys’ fees, expert
     CLASS ACTION COMPLAINT - 49                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 53 of 94



 1   witness fees and investigative costs, and injunctive relief.
 2                           TWENTY-FIRST CLAIM FOR RELIEF
                     VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
 3
                               R.I. GEN LAWS § 6-36-1, ET SEQ.
 4                       (ON BEHALF OF THE RHODE ISLAND CLASS)

 5          223.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 6   allegation set forth in the preceding paragraphs of this Complaint.
 7
            224.    The Rhode Island Antitrust Act aims to promote the unhampered growth of
 8
     commerce and industry throughout Rhode Island by prohibiting unreasonable restraints of trade
 9
     and monopolistic practices that hamper, prevent or decrease competition. R.I. Gen. Laws § 6¬36-
10
     2(a)(2).
11

12          225.    Plaintiff purchased cedar shakes and shingles within the State of Rhode Island

13   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of

14   cedar shakes and shingles would have been lower, in an amount to be determined at trial.
15
            226.    Under the Rhode Island Antitrust Act, no later than February 27, 2015 (further
16
     investigation and discovery may reveal an earlier date), indirect purchasers have standing to
17
     maintain an action based on the facts alleged in this Complaint. R.I. Gen. Laws § 6-36-11(a). In
18
19   Rhode Island, the claims of the Plaintiff and the Class alleged herein run no later than February

20   27, 2015 (further investigation and discovery may reveal an earlier date) through the date that the

21   effects of Defendants’ anticompetitive conduct cease.
22          227.    Defendants contracted, combined and conspired in restraint of trade of cedar
23
     shakes and shingles within the intrastate commerce of Rhode Island, and established, maintained
24
     or used, or attempted to establish, maintain or use, a monopoly in the trade of cedar shakes and
25
     shingles for the purpose of excluding competition or controlling, fixing or maintaining prices
26
     within the intrastate commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.
     CLASS ACTION COMPLAINT - 50                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 54 of 94



 1           228.    Plaintiff and members of the Class were injured with respect to purchases of cedar
 2   shakes and shingles in Rhode Island and are entitled to all forms of relief, including actual
 3
     damages, treble damages, reasonable costs, reasonable attorneys’ fees, and injunctive relief.
 4
                         TWENTY-SECOND CLAIM FOR RELIEF
 5               VIOLATION OF THE SOUTH DAKOTA ANTITRUST STATUTE,
                         S.D. CODIFIED LAWS § 37-1-3.1, ET SEQ.
 6                    (ON BEHALF OF THE SOUTH DAKOTA CLASS)
 7
             229.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 8
     allegation set forth in the preceding paragraphs of this Complaint.
 9
             230.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,
10
     monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.
11

12           231.    Plaintiff purchased cedar shakes and shingles within the State of South Dakota

13   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of

14   cedar shakes and shingles would have been lower, in an amount to be determined at trial.
15
             232.    Under South Dakota law, indirect purchasers have standing under the antitrust
16
     provisions of the South Dakota Codified Laws to maintain an action based on the facts alleged in
17
     this Complaint. S.D. Codified Laws § 37-1-33.
18
19           233.    Defendants contracted, combined or conspired in restraint of trade or commerce

20   of cedar shakes and shingles within the intrastate commerce of South Dakota, and monopolized

21   or attempted to monopolize trade or commerce of cedar shakes and shingles within the intrastate
22   commerce of South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.
23
             234.    Plaintiff and members of the Class were injured with respect to purchases of cedar
24
     shakes and shingles in South Dakota and are entitled to all forms of relief, including actual
25
     damages, treble damages, taxable costs, reasonable attorneys’ fees, and injunctive or other
26
     equitable relief.
     CLASS ACTION COMPLAINT - 51                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 55 of 94



 1                            TWENTY-THIRD CLAIM FOR RELIEF
                      VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
 2                              TENN. CODE, § 47-25-101, ET SEQ.
                            (ON BEHALF OF THE TENNESSEE CLASS)
 3

 4             235.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 5   allegation set forth in the preceding paragraphs of this Complaint.

 6             236.    The Tennessee Trade Practices Act generally governs commerce and trade in
 7
     Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations
 8
     between persons or corporations made with a view to lessen, or which tend to lessen, full and
 9
     free competition in goods in Tennessee. All such arrangements, contracts, agreements, or
10
     combinations between persons or corporations designed, or which tend, to increase the prices of
11

12   any such goods, are against public policy, unlawful, and void. Tenn. Code, § 47-25-101.

13             237.    Defendants competed unfairly and colluded by meeting to fix prices, divide

14   markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-25-101,
15
     et seq.
16
               238.    Defendant’s conduct violated the Tennessee Trade Practice Act because it was an
17
     arrangement, contract, agreement, or combination to lessen full and free competition in goods in
18
19   Tennessee, and because it tended to increase the prices of goods in Tennessee. Specifically,

20   Defendants’ combination or conspiracy had the following effects: (1) price competition for cedar

21   shakes and shingles was restrained, suppressed, and eliminated throughout Tennessee; (2) prices
22   for cedar shakes and shingles were raised, fixed, maintained and stabilized at artificially high
23
     levels throughout Tennessee; (3) Plaintiff and the Tennessee Class were deprived of free and
24
     open competition; and (4) Plaintiff and the Tennessee Class paid supra-competitive, artificially
25
     inflated prices for cedar shakes and shingles.
26
               239.    During the Class Period, Defendants’ illegal conduct had a substantial effect on
     CLASS ACTION COMPLAINT - 52                                           KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 56 of 94



 1   Tennessee commerce as cedar shakes and shingles were sold in Tennessee.
 2          240.      Plaintiff and the Tennessee Class purchased cedar shakes and shingles within the
 3
     State of Tennessee during the Class Period. But for Defendants’ conduct set forth herein, the
 4
     price per pound of cedar shakes and shingles would have been lower, in an amount to be
 5
     determined at trial. As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff
 6

 7   and the Tennessee Class have been injured in their business and property and are threatened with

 8   further injury

 9          241.      Under Tennessee law, indirect purchasers (such as Plaintiff and the Tennessee
10   Class) have standing under the Tennessee Trade Practice Acts to maintain an action based on the
11
     facts alleged in this Complaint.
12
            242.      Plaintiff and members of the Tennessee Class were injured with respect to
13
     purchases of cedar shakes and shingles in Tennessee and are entitled to all forms of relief
14

15   available under the law, including return of the unlawful overcharges that they paid on their

16   purchases, damages, equitable relief, and reasonable attorneys’ fees.

17                            TWENTY-FOURTH CLAIM FOR RELIEF
                            VIOLATION OF THE UTAH ANTITRUST ACT,
18                            UTAH CODE ANN. §§ 76-10-911, ET SEQ.
19                              (ON BEHALF OF THE UTAH CLASS)

20          243.      Plaintiff incorporate and reallege, as though fully set forth herein, each and every

21   allegation set forth in the preceding paragraphs of this Complaint.
22          244.      The Utah Antitrust Act aims to “encourage free and open competition in the
23
     interest of the general welfare and economy of this state by prohibiting monopolistic and unfair
24
     trade practices, combinations and conspiracies in restraint of trade or commerce . . . .” Utah Code
25
     Ann. § 76-10-3102.
26
            245.      Plaintiff purchased cedar shakes and shingles within the State of Utah during the
     CLASS ACTION COMPLAINT - 53                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 57 of 94



 1   Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar shakes
 2   and shingles would have been lower, in an amount to be determined at trial.
 3
             246.    Under the Utah Antitrust Act, indirect purchasers who are either Utah residents or
 4
     Utah citizens have standing to maintain an action based on the facts alleged in this Complaint.
 5
     Utah Code Ann. § 76-10-3109(1)(a).
 6

 7           247.    Defendants contracted, combined or conspired in restraint of trade or commerce

 8   of cedar shakes and shingles, and monopolized or attempted to monopolize trade or commerce of

 9   cedar shakes and shingles, in violation of Utah Code Ann. § 76-10-3101, et seq.
10           248.    Plaintiff and members of the Class who are either Utah residents or Utah citizens
11
     were injured with respect to purchases of cedar shakes and shingles in Utah and are entitled to all
12
     forms of relief, including actual damages, treble damages, costs of suit, reasonable attorneys’
13
     fees, and injunctive relief.
14

15                           TWENTY-FIFTH CLAIM FOR RELIEF
                     VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
16                              W. VA. CODE §47-18-1, ET SEQ.
                         (ON BEHALF OF THE WEST VIRGINIA CLASS)
17
             249.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
18
19   allegation set forth in the preceding paragraphs of this Complaint.

20           250.    The violations of federal antitrust law set forth above also constitute violations of

21   section 47-18-1 of the West Virginia Code.
22           251.    During the Class Period, Defendants and their co-conspirators engaged in a
23
     continuing contract, combination or conspiracy in unreasonable restraint of trade and commerce
24
     and other anticompetitive conduct alleged above in violation of W. Va. Code § 47-18-1, et seq.
25
             252.    Defendants’ anticompetitive acts described above were knowing, willful and
26
     constitute violations or flagrant violations of the West Virginia Antitrust Act.
     CLASS ACTION COMPLAINT - 54                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 58 of 94



 1          253.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and
 2   members of the West Virginia Class have been injured in their business and property in that they
 3
     paid more for cedar shakes and shingles than they otherwise would have paid in the absence of
 4
     Defendants’ unlawful conduct. As a result of Defendants’ violation of Section 47-18-3 of the
 5
     West Virginia Antitrust Act, Plaintiff and members of the West Virginia Class seek treble
 6

 7   damages and their cost of suit, including reasonable attorneys’ fees, pursuant to section 47-18-9

 8   of the West Virginia Code.

 9                           TWENTY-SIXTH CLAIM FOR RELIEF
                       VIOLATION OF THE WISCONSIN ANTITRUST ACT,
10                            WIS. STAT. ANN. § 133.01(1), ET SEQ.
11                         (ON BEHALF OF THE WISCONSIN CLASS)

12          254.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

13   allegation set forth in the preceding paragraphs of this Complaint.

14          255.    Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the
15
     intent “to safeguard the public against the creation or perpetuation of monopolies and to foster
16
     and encourage competition by prohibiting unfair and discriminatory business practices which
17
     destroy or hamper competition.” Wis. Stat. § 133.01.
18
19          256.    Plaintiff purchased cedar shakes and shingles within the State of Wisconsin

20   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of

21   cedar shakes and shingles would have been lower, in an amount to be determined at trial.
22          257.    Under Wisconsin law, indirect purchasers have standing under the antitrust
23
     provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in this
24
     Complaint. Wis. Stat. 133.18(a).
25
            258.    Defendants contracted, combined or conspired in restraint of trade or commerce
26
     of cedar shakes and shingles, and monopolized or attempted to monopolize the trade or
     CLASS ACTION COMPLAINT - 55                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 59 of 94



 1   commerce of cedar shakes and shingles, with the intention of injuring or destroying competition
 2   therein, in violation of Wis. Stat. § 133.01, et seq.
 3
               259.   Plaintiff and members of the Class were injured with respect to purchases of cedar
 4
     shakes and shingles in Wisconsin in that the actions alleged herein substantially affected the
 5
     people of Wisconsin, with at least thousands of consumers in Wisconsin paying substantially
 6

 7   higher prices for Defendants’ cedar shakes and shingles in Wisconsin.

 8             260.   Accordingly, Plaintiff and members of the Class are entitled to all forms of relief,

 9   including actual damages, treble damages, costs and reasonable attorneys’ fees, and injunctive
10   relief.
11
               261.   Defendants’ and their co-conspirators’ anticompetitive activities have directly,
12
     foreseeably and proximately caused injury to Plaintiff and members of the Classes in the United
13
     States. Their injuries consist of: (1) being denied the opportunity to purchase lower-priced cedar
14

15   shakes and shingles from Defendants, and (2) paying higher prices for Defendants’ cedar shakes

16   and shingles than they would have in the absence of Defendants’ conduct. These injuries are of

17   the type of the laws of the above States were designed to prevent, and flow from that which
18
     makes Defendants’ conduct unlawful.
19
               262.   Defendants are jointly and severally liable for all damages suffered by Plaintiff
20
     and members of the Classes.
21
                      VIOLATIONS OF STATE CONSUMER PROTECTION LAWS
22

23             263.   Plaintiff incorporate by reference the allegations in the preceding paragraphs.

24             264.   The following Twenty-Seventh through Fifty-Second for Relief are pleaded under

25   the consumer protection or similar laws of each State or jurisdiction identified below, on behalf
26   of the indicated class.

     CLASS ACTION COMPLAINT - 56                                          KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 60 of 94



 1                        TWENTY-SEVENTH CLAIM FOR RELIEF
                     VIOLATION OF ALASKA STATUTE §45.50.471, ET SEQ.
 2                         (ON BEHALF OF THE ALASKA CLASS)
 3          265.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 4
     allegation set forth in the preceding paragraphs of this Complaint.
 5
            266.    Defendants have engaged in unfair competition or unfair, unconscionable, or
 6
     deceptive acts or practices in violation of Alaska Statute § 45.50.471, et seq.
 7

 8          267.    Defendants knowingly agreed to, and did in fact, act in restraint of trade or

 9   commerce by affecting, fixing, controlling, and/or maintaining at non-competitive and artificially

10   inflated levels, the prices at which cedar shakes and shingles were sold, distributed, or obtained
11
     in Alaska and took efforts to conceal their agreements from Plaintiffs and members of the Class.
12
            268.    The aforementioned conduct on the part of Defendants constituted
13
     “unconscionable” and “deceptive” acts or practices in violation of Alaska law.
14
            269.    Defendants’ unlawful conduct had the following effects: (1) cedar shakes and
15

16   shingles price competition was restrained, suppressed, and eliminated throughout Alaska; (2)

17   cedar shakes and shingles prices were raised, fixed, maintained, and stabilized at artificially high
18   levels throughout Alaska; (3) Plaintiffs and members of the Class were deprived of free and open
19
     competition; and (4) Plaintiffs and members of the Class paid supracompetitive, artificially
20
     inflated prices for cedar shakes and shingles.
21
            270.    During the Class Period, Defendants’ illegal conduct substantially affected Alaska
22

23   commerce and consumers.

24          271.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and

25   members of the Class have been injured and are threatened with further injury.
26          272.    Defendants have engaged in unfair competition or unfair or deceptive acts or

     CLASS ACTION COMPLAINT - 57                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 61 of 94



 1   practices in violation of Alaska Stat. § 45.50.471, et seq., and, accordingly, Plaintiffs and
 2   members of the Class seek all relief available under that statute.
 3
                           TWENTY-EIGHTH CLAIM FOR RELIEF
 4                 VIOLATION OF COLORADO CONSUMER PROTECTION ACT,
                          COLORADO REV. STAT. § 6-1-101, ET SEQ.
 5                        (ON BEHALF OF THE COLORADO CLASS)
 6          273.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 7
     allegation set forth in the preceding paragraphs of this Complaint.
 8
            274.    Defendants have engaged in unfair competition or unfair, unconscionable, or
 9
     deceptive acts or practices in violation of Colorado Consumer Protection Act, Colorado Rev.
10
     Stat. § 6-1-101, et seq.
11

12          275.    Defendants engaged in an unfair and deceptive trade practices during the course

13   of their business dealings, which significantly impacted Plaintiffs as actual or potential

14   consumers of the Defendants’ goods and which caused Plaintiffs to suffer injury.
15
            276.    Defendants took efforts to conceal their agreements from Plaintiffs. Defendants’
16
     unlawful conduct had the following effects: (1) cedar shakes and shingles price competition was
17
     restrained, suppressed, and eliminated throughout Colorado; (2) cedar shakes and shingles prices
18
19   were raised, fixed, maintained, and stabilized at artificially high levels throughout Colorado; (3)

20   Plaintiffs and members of the Class were deprived of free and open competition; and (4)

21   Plaintiffs and members of the Class paid supracompetitive, artificially inflated prices for cedar
22   shakes and shingles.
23
            277.    During the Class Period, Defendants’ illegal conduct substantially affected
24
     Colorado commerce and consumers.
25
            278.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and
26
     members of the Class have been injured and are threatened with further injury.
     CLASS ACTION COMPLAINT - 58                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 62 of 94



 1          279.     Defendants have engaged in unfair competition or unfair or deceptive acts or
 2   practices in violation of Colorado Rev. Stat. § 6-1-101, et seq., and, accordingly, Plaintiffs and
 3
     members of the Class seek all relief available under that statute and as equity demands.
 4
                            TWENTY-NINTH CLAIM FOR RELIEF
 5                 VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
                     CAL. BUS. & PROF. CODE § 17200, ET SEQ. (THE “UCL”)
 6                        (ON BEHALF OF THE CALIFORNIA CLASS)
 7
            280.     Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 8
     allegation set forth in the preceding paragraphs of this Complaint.
 9
            281.     The violations of federal antitrust law set forth above also constitute violations of
10
     section 17200, et seq. of California Business and Professions Code.
11

12          282.     Defendants have engaged in unfair competition or unfair, unconscionable,

13   deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts and

14   practices specified above.
15
            283.     This claim is instituted pursuant to sections 17203 and 17204 of California
16
     Business and Professions Code, to obtain restitution from these Defendants for acts, as alleged
17
     herein, that violated the UCL.
18
19          284.     The Defendants’ conduct as alleged herein violated the UCL. The acts, omissions,

20   misrepresentations, practices and non-disclosures of Defendants, as alleged herein, constituted a

21   common, continuous, and continuing course of conduct of unfair competition by means of unfair,
22   unlawful, and/or fraudulent business acts or practices within the meaning of the UCL, including,
23
     but not limited to, the violations of section 16720, et seq., of California Business and Professions
24
     Code, set forth above.
25
            285.     Defendants’ acts, omissions, misrepresentations, practices, and non- disclosures,
26
     as described above, whether or not in violation of section 16720, et seq., of California Business
     CLASS ACTION COMPLAINT - 59                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 63 of 94



 1   and Professions Code, and whether or not concerted or independent acts, are otherwise unfair,
 2   unconscionable, unlawful or fraudulent.
 3
            286.    Plaintiff and members of the California Class are entitled to full restitution and/or
 4
     disgorgement of all revenues, earnings, profits, compensation, and benefits that may have been
 5
     obtained by Defendants as a result of such business acts or practices.
 6

 7          287.    The illegal conduct alleged herein is continuing and there is no indication that

 8   Defendants will not continue such activity into the future.

 9          288.    The unlawful and unfair business practices of Defendants, and each of them, as
10   described above, have caused and continue to cause Plaintiff and the members of the California
11
     Class to pay supra-competitive and artificially-inflated prices for cedar shakes and shingles sold
12
     in the State of California. Plaintiff and the members of the California Class suffered injury in fact
13
     and lost money or property as a result of such unfair competition.
14

15          289.    As alleged in this Complaint, Defendants and their co-conspirators have been

16   unjustly enriched as a result of their wrongful conduct and by Defendants’ unfair competition.

17   Plaintiff and the members of the California Class are accordingly entitled to equitable relief
18
     including restitution and/or disgorgement of all revenues, earnings, profits, compensation, and
19
     benefits that may have been obtained by Defendants as a result of such business practices,
20
     pursuant to California Business and Professions Code sections 17203 and 17204.
21
                              THIRTIETH CLAIM FOR RELIEF
22
                     VIOLATION OF DELAWARE CONSUMER FRAUD ACT,
23                              6 DEL. CODE § 2511, ET SEQ.
                          (ON BEHALF OF THE DELAWARE CLASS)
24
            290.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
25
     allegation set forth in the preceding paragraphs of this Complaint.
26
            291.    Defendants have engaged in unfair competition or unfair, unconscionable, or
     CLASS ACTION COMPLAINT - 60                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 64 of 94



 1   deceptive acts or practices in violation of the Delaware Consumer Fraud Act, 6 Del. Code §
 2   2511, et seq.
 3
            292.     Defendants agreed to, and did in fact, act in restraint of trade or commerce in
 4
     Delaware, by affecting, fixing, controlling, and/or maintaining, at artificial and non-competitive
 5
     levels, the prices at which cedar shakes and shingles were sold, distributed, or obtained in
 6

 7   Delaware.

 8          293.     Defendants deliberately failed to disclose material facts to Plaintiffs and members

 9   of the Class concerning Defendants’ unlawful activities and artificially inflated prices for cedar
10   shakes and shingles.
11
            294.     Defendants misrepresented to all purchasers during the Class Period that
12
     Defendants’ cedar shakes and shingles prices were competitive and fair. Defendants’ unlawful
13
     conduct had the following effects: (1) cedar shakes and shingles price competition was
14

15   restrained, suppressed, and eliminated throughout Delaware; (2) cedar shakes and shingles prices

16   were raised, fixed, maintained, and stabilized at artificially high levels throughout Delaware; (3)

17   Plaintiffs and members of the Class were deprived of free and open competition; and (4)
18
     Plaintiffs and members of the Class paid supracompetitive, artificially inflated prices for cedar
19
     shakes and shingles.
20
            295.     During the Class Period, Defendants’ illegal conduct had a substantial effect on
21
     Delaware commerce and consumers.
22

23          296.     As a direct and proximate result of Defendants’ violations of law, Plaintiffs and

24   members of the Class suffered an ascertainable loss of money or property as a result of
25   Defendants’ use or employment of unconscionable and deceptive commercial practices as set
26
     forth above. That loss was caused by Defendants’ willful and deceptive conduct, as described

     CLASS ACTION COMPLAINT - 61                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 65 of 94



 1   herein.
 2             297.   Defendants’ deception, including their affirmative misrepresentations and
 3
     omissions concerning the price of cedar shakes and shingles, likely misled all purchasers acting
 4
     reasonably under the circumstances to believe that they were purchasing cedar shakes and
 5
     shingles at prices set by a free and fair market.
 6

 7             298.   Defendants’ misleading conduct and unconscionable activities constitute

 8   violations of 6 Del. Code § 2511, et seq., and, accordingly, Plaintiffs and members of the Class

 9   seek all relief available under that statute.
10                      THIRTY-FIRST CLAIM FOR RELIEF
11       VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
                                PROCEDURES ACT,
12                         D.C. CODE § 28-3901, ET SEQ.
                (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)
13
               299.   Plaintiff incorporate and reallege, as though fully set forth herein, each and every
14
     allegation set forth in the preceding paragraphs of this Complaint.
15

16             300.   Plaintiff and members of the District of Columbia Class purchased cedar shakes

17   and shingles for personal, family, or household purposes.
18             301.   By reason of the conduct alleged herein, Defendants have violated D.C. Code §
19
     28-3901, et seq.
20
               302.   Defendants are “merchants” within the meaning of D.C. Code § 28- 3901(a)(3).
21
               303.   Defendants entered into a contract, combination, or conspiracy between two or
22

23   more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and

24   shingles market, a substantial part of which occurred within the District of Columbia.

25             304.   Defendant established, maintained, or used a monopoly, or attempted to establish
26   a monopoly, of trade or commerce in the relevant markets, a substantial part of which occurred

     CLASS ACTION COMPLAINT - 62                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 66 of 94



 1   within the District of Columbia, for the purpose of excluding competition or controlling, fixing,
 2   or maintaining prices in the cedar shakes and shingles market.
 3
            305.    Defendants’ conduct was an unfair method of competition, and an unfair or
 4
     deceptive act or practice within the conduct of commerce within the District of Columbia.
 5
            306.    Defendants’ unlawful conduct substantially affected the District of Columbia’s
 6

 7   trade and commerce.

 8          307.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and

 9   members of the District of Columbia Class have been injured in their business or property and
10   are threatened with further injury.
11
            308.    By reason of the foregoing, Plaintiff and members of the District of Columbia
12
     Class are entitled to seek all forms of relief, including treble damages or $1500 per violation
13
     (whichever is greater) plus punitive damages, reasonable attorney’s fees and costs under D.C.
14

15   Code § 28-3901, et seq.

16                           THIRTY-SECOND CLAIM FOR RELIEF
                         VIOLATION OF THE FLORIDA DECEPTIVE AND
17                             UNFAIR TRADE PRACTICES ACT,
                                FLA. STAT. § 501.201(2), ET SEQ.
18                          (ON BEHALF OF THE FLORIDA CLASS)
19
            309.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
20
     allegation set forth in the preceding paragraphs of this Complaint.
21
            310.    The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201, et
22

23   seq. (the “FDUTPA”), generally prohibits “unfair methods of competition, unconscionable acts

24   or practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce,”

25   including practices in restraint of trade. Florida Stat. § 501.204(1).
26          311.    The primary policy of the FDUTPA is “[t]o protect the consuming public and

     CLASS ACTION COMPLAINT - 63                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 67 of 94



 1   legitimate business enterprises from those who engage in unfair methods of competition, or
 2   unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or commerce.”
 3
     Florida Stat. § 501.202(2).
 4
             312.    A claim for damages under the FDUTPA has three elements: (1) a prohibited
 5
     practice; (2) causation; and (3) actual damages.
 6

 7           313.    Under Florida law, indirect purchasers have standing to maintain an action under

 8   the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a) (“anyone

 9   aggrieved by a violation of this [statute] may bring an action . . .”).
10           314.    Plaintiff purchased cedar shakes and shingles within the State of Florida during
11
     the Class Period. But for Defendants’ conduct set forth herein, the price per pound of cedar
12
     shakes and shingles would have been lower, in an amount to be determined at trial.
13
             315.    Defendants entered into a contract, combination or conspiracy between two or
14

15   more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and

16   shingles market, a substantial part of which occurred within Florida.

17           316.    Defendants established, maintained or used a monopoly, or attempted to establish
18
     a monopoly, of trade or commerce in the market for cedar shakes and shingles, for the purpose of
19
     excluding competition or controlling, fixing or maintaining prices in Florida at a level higher
20
     than the competitive market level, beginning at least as early as 2008 and continuing through the
21
     date of this filing.
22

23           317.    Accordingly, Defendants’ conduct was an unfair method of competition, and an

24   unfair or deceptive act or practice within the conduct of commerce within the State of Florida.
25           318.    Defendants’ unlawful conduct substantially affected Florida’s trade and
26
     commerce.

     CLASS ACTION COMPLAINT - 64                                           KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 68 of 94



 1          319.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiff and
 2   the members of the Florida Class have been injured in their business or property by virtue of
 3
     overcharges for cedar shakes and shingles and are threatened with further injury.
 4
            320.    By reason of the foregoing, Plaintiff and the members of the Florida Class is
 5
     entitled to seek all forms of relief, including injunctive relief pursuant to Florida Stat. §501.208
 6

 7   and declaratory judgment, actual damages, reasonable attorneys’ fees and costs pursuant to

 8   Florida Stat. § 501.211.

 9                        THIRTY-THIRD CLAIM FOR RELIEF
               VIOLATION OF THE HAWAII REVISED STATUTES ANNOTATED
10                                §§ 480-1, ET SEQ.
11                         (ON BEHALF OF HAWAII CLASS)

12          321.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

13   allegation set forth in the preceding paragraphs of this Complaint.

14          322.    Defendants have engaged in unfair competition or unfair, unconscionable, or
15
     deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-1, et
16
     seq.
17
            323.    Defendants’ unlawful conduct had the following effects: (1) cedar shakes and
18
19   shingles price competition was restrained, suppressed, and eliminated throughout Hawaii; (2)

20   cedar shakes and shingles prices were, fixed, maintained, and stabilized at artificially high levels

21   throughout Hawaii; (3) Plaintiff and members of the Hawaii Class were deprived of free and
22   open competition; and (4) Plaintiff and members of the Hawaii Class paid supracompetitive,
23
     artificially inflated prices for cedar shakes and shingles.
24
            324.    During the Class Period, Defendants’ illegal conduct substantially affected
25
     Hawaii commerce and consumers.
26
            325.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and
     CLASS ACTION COMPLAINT - 65                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 69 of 94



 1   members of the Damages Class have been injured and are threatened with further injury.
 2                            THIRTY-FOURTH CLAIM FOR RELIEF
                        VIOLATION OF THE ILLINOIS CONSUMER FRAUD
 3
                          AND DECEPTIVE BUSINESS PRACTICES ACT,
 4                         815 ILL. COMP. STAT. ANN. 505/10A, ET SEQ.
                             (ON BEHALF OF THE ILLINOIS CLASS)
 5
            326.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 6
     allegation set forth in the preceding paragraphs of this Complaint.
 7

 8          327.    By reason of the conduct alleged herein, Defendants have violated 740 Ill. Comp.

 9   Stat. Ann. 10/3(1), et seq.

10          328.    Defendants entered into a contract, combination, or conspiracy between two or
11
     more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
12
     shingles market, a substantial part of which occurred within Illinois.
13
            329.    Defendants established, maintained, or used a monopoly, or attempted to establish
14
     a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred
15

16   within Illinois, for the purpose of excluding competition or controlling, fixing, or maintaining

17   prices in the cedar shakes and shingles market.
18          330.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
19
     of commerce within the State of Illinois.
20
            331.    Defendants’ conduct misled consumers, withheld material facts, and resulted in
21
     material misrepresentations to Plaintiff and members of the Classes.
22

23          332.    Defendants’ unlawful conduct substantially affected Illinois’s trade and

24   commerce.

25          333.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
26   and members of the Illinois Class were actually deceived and have been injured in their business

     CLASS ACTION COMPLAINT - 66                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 70 of 94



 1   or property and are threatened with further injury.
 2          334.    By reason of the foregoing, Plaintiff and members of the Illinois Class are entitled
 3
     to seek all forms of relief, including actual damages or any other relief the Court deems proper
 4
     under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.
 5
                        THIRTY-FIFTH CLAIM FOR RELIEF
 6        VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
 7                     MASS. GEN. LAWS CH. 93A § 1, ET SEQ.
                   (ON BEHALF OF THE MASSACHUSETTS CLASS)
 8
            335.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 9
     allegation set forth in the preceding paragraphs of this Complaint.
10
            336.    By reason of the conduct alleged herein, Defendants have violated the
11

12   Massachusetts Consumer Protection Act, Mass. Gen. Laws Ch. 93A § 2, et seq.

13          337.    Plaintiff purchased cedar shakes and shingles within the State of Massachusetts

14   during the Class Period. But for Defendants’ conduct set forth herein, the price per pound of
15
     cedar shakes and shingles would have been lower, in an amount to be determined at trial.
16
            338.    Defendants entered into a contract, combination, or conspiracy between two or
17
     more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
18
19   shingles market, a substantial part of which occurred within Massachusetts.

20          339.    Defendants established, maintained, or used a monopoly, or attempted to establish

21   a monopoly, of trade or commerce in the market for cedar shakes and shingles, a substantial part
22   of which occurred within Massachusetts, for the purpose of excluding competition or controlling,
23
     fixing, or maintaining prices in the cedar shakes and shingles market.
24
            340.    Defendants’ conduct was an unfair method of competition, and an unfair or
25
     deceptive act or practice within the conduct of commerce within the State of Massachusetts
26
            341.    Defendants’ unlawful conduct substantially affected Massachusetts’ trade and
     CLASS ACTION COMPLAINT - 67                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 71 of 94



 1   commerce.
 2          342.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
 3
     and the members of the Massachusetts Class have been injured in their business or property and
 4
     are threatened with further injury.
 5
            343.    By reason of the foregoing, the Plaintiff and the Massachusetts Class are entitled
 6

 7   to seek all forms of relief, including up to treble damages and reasonable attorney’s fees and

 8   costs under Mass. Gen. Laws Ch. 93A § 9.

 9          344.    Pursuant to Mass. Gen. Laws Ch. 93A § 9, Plaintiff in the Indirect Purchaser
10   Plaintiff’ Second Amended Complaint alleged they mailed to all Defendants on October 5, 2016
11
     or October 6, 2015, via certified mail, return receipt requested, Demand for Payment Letters
12
     which explained the unfair acts, the injury suffered, and requested relief from the Defendants.
13
     They alleged that they received a response to these letters from certain Defendants, each of
14

15   which declined to make a settlement offer. They allege that the parties were unable to come to

16   any agreement. They further allege that they have received no response from other Defendants.

17                        THIRTY-SIXTH CLAIM FOR RELIEF
               VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
18                     MICH. COMP. LAWS ANN. § 445.901, ET SEQ.
19                      (ON BEHALF OF THE MICHIGAN CLASS)

20          345.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

21   allegation set forth in the preceding paragraphs of this Complaint.
22          346.    By reason of the conduct alleged herein, Defendants have violated Mich. Comp.
23
     Laws Ann. § 445.901, et seq.
24
            347.    Defendants have entered into a contract, combination, or conspiracy between two
25
     or more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
26
     shingles market, a substantial part of which occurred within Michigan.
     CLASS ACTION COMPLAINT - 68                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 72 of 94



 1          348.    Defendants established, maintained, or used a monopoly, or attempted to establish
 2   a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of
 3
     excluding or limiting competition or controlling or maintaining prices, a substantial part of which
 4
     occurred within Michigan.
 5
            349.    Defendants’ conduct was conducted with the intent to deceive Michigan
 6

 7   consumers regarding the nature of Defendants’ actions within the stream of Michigan commerce.

 8          350.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 9   of commerce within the State of Michigan.
10          351.    Defendants’ conduct misled consumers, withheld material facts, and took
11
     advantage of Plaintiff and members-of-the-Classes’ inability to protect themselves.
12
            352.    Defendants’ unlawful conduct substantially affected Michigan’s trade and
13
     commerce.
14

15          353.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff

16   and members of the Michigan Class have been injured in their business or property and are

17   threatened with further injury.
18
            354.    By reason of the foregoing, the Plaintiff and the Michigan Class are entitled to
19
     seek all forms of relief available under Mich. Comp. Laws Ann. § 445.911.
20
                           THIRTY-SEVENTH CLAIM FOR RELIEF
21                 VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                              MINN. STAT. § 325F.68, ET SEQ.
22
                         (ON BEHALF OF THE MINNESOTA CLASS)
23
            355.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
24
     allegation set forth in the preceding paragraphs of this Complaint.
25
            356.    By reason of the conduct alleged herein, Defendants have violated Minn. Stat. §
26
     325F.68, et seq.
     CLASS ACTION COMPLAINT - 69                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 73 of 94



 1          357.    Defendants engaged in a deceptive trade practice with the intent to injure
 2   competitors and consumers through supra-competitive profits.
 3
            358.    Defendants established, maintained, or used a monopoly, or attempted to establish
 4
     a monopoly, of trade or commerce in the cedar shakes and shingles market, a substantial part of
 5
     which occurred within Minnesota, for the purpose of controlling, fixing, or maintaining prices in
 6

 7   the cedar shakes and shingles market.

 8          359.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct

 9   of commerce within the State of Minnesota.
10          360.    Defendants’ conduct, specifically in the form of fraudulent concealment of their
11
     horizontal agreement, created a fraudulent or deceptive act or practice committed by a supplier in
12
     connection with a consumer transaction.
13
            361.    Defendants’ unlawful conduct substantially affected Minnesota’s trade and
14

15   commerce.

16          362.    Defendants’ conduct was willful.

17          363.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
18
     and the members of the Minnesota Class have been injured in their business or property and are
19
     threatened with further injury.
20
            364.    By reason of the foregoing, the Plaintiff and the members of the Minnesota Class
21
     are entitled to seek all forms of relief, including damages, reasonable attorneys’ fees and costs
22

23   under Minn. Stat. § 325F.68, et seq. and applicable case law.

24                    THIRTY-EIGHTH CLAIM FOR RELIEF
      VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND CONSUMER
25                         PROTECTION ACT OF 1970,
            MONT. CODE, §§ 30-14-103, ET SEQ., AND §§ 30-14-201, ET. SEQ.
26
                     (ON BEHALF OF THE MONTANA CLASS)

     CLASS ACTION COMPLAINT - 70                                         KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 74 of 94



 1          365.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 2   allegation set forth in the preceding paragraphs of this Complaint.
 3
            366.    Defendants have engaged in unfair competition or unfair, unconscionable, or
 4
     deceptive acts or practices in violation of the Montana Unfair Trade Practices and Consumer
 5
     Protection Act of 1970, Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq.
 6

 7          367.    Defendants’ unlawful conduct had the following effects: (1) cedar shakes and

 8   shingles price competition was restrained, suppressed, and eliminated throughout Montana; (2)

 9   cedar shakes and shingles prices were raised, fixed, maintained, and stabilized at artificially high
10   levels throughout Montana; (3) Plaintiff and members of the Montana Class were deprived of
11
     free and open competition; and (4) Plaintiff and members of the Montana Class paid
12
     supracompetitive, artificially inflated prices for cedar shakes and shingles.
13
            368.    During the Class Period, defendants’ illegal conduct substantially affected
14

15   Montana commerce and consumers.

16          369.    As a direct and proximate result of defendants’ unlawful conduct, Plaintiff and

17   members of the Damages Class have been injured and are threatened with further injury.
18
     Defendants have engaged in unfair competition or unfair or deceptive acts or practices in
19
     violation of Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et seq., and, accordingly,
20
     Plaintiff and members of the Montana Class seek all relief available under that statute.
21
                         THIRTY-NINTH CLAIM FOR RELIEF
22
              VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
23                        NEB. REV. STAT. § 59-1602, ET SEQ.
                       (ON BEHALF OF THE NEBRASKA CLASS)
24
            370.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
25
     allegation set forth in the preceding paragraphs of this Complaint.
26
            371.    By reason of the conduct alleged herein, Defendants have violated Neb. Rev. Stat.
     CLASS ACTION COMPLAINT - 71                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 75 of 94



 1   § 59-1602, et seq.
 2          372.    Defendants have entered into a contract, combination, or conspiracy between two
 3
     or more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
 4
     shingles market, a substantial part of which occurred within Nebraska.
 5
            373.    Defendants established, maintained, or used a monopoly, or attempted to establish
 6

 7   a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of

 8   excluding or limiting competition or controlling or maintaining prices, a substantial part of which

 9   occurred within Nebraska.
10          374.    Defendants’ conduct was conducted with the intent to deceive Nebraska
11
     consumers regarding the nature of Defendants’ actions within the stream of Nebraska commerce.
12
            375.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
13
     of commerce within the State of Nebraska.
14

15          376.    Defendants’ conduct misled consumers, withheld material facts, and had a direct

16   or indirect impact upon Plaintiff and members-of-the-Classes’ ability to protect themselves.

17          377.    Defendants’ unlawful conduct substantially affected Nebraska’s trade and
18
     commerce.
19
            378.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
20
     and the members of the Nebraska Class have been injured in their business or property and are
21
     threatened with further injury.
22

23          379.    By reason of the foregoing, Plaintiff and members of the Nebraska Class are

24   entitled to seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.
25

26

     CLASS ACTION COMPLAINT - 72                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
                Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 76 of 94



 1                           FORTIETH CLAIM FOR RELIEF
               VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
 2                          NEV. REV. STAT. § 598.0903, ET SEQ.
                          (ON BEHALF OF THE NEVADA CLASS)
 3

 4             380.   Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 5   allegation set forth in the preceding paragraphs of this Complaint.

 6             381.   By reason of the conduct alleged herein, Defendants have violated Nev. Rev. Stat.
 7
     § 598.0903, et seq.
 8
               382.   Defendants engaged in a deceptive trade practice with the intent to injure
 9
     competitors and to substantially lessen competition.
10
               383.   Defendants established, maintained, or used a monopoly, or attempted to establish
11

12   a monopoly, of trade or commerce in the cedar shakes and shingles market, a substantial part of

13   which occurred within Nevada, for the purpose of excluding competition or controlling, fixing,

14   or maintaining prices in the cedar shakes and shingles market.
15
               384.   Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
16
     of commerce within the State of Nevada.
17
               385.   Defendants’ conduct amounted to a fraudulent act or practice committed by a
18
19   supplier in connection with a consumer transaction.

20             386.   Defendants’ unlawful conduct substantially affected Nevada’s trade and

21   commerce.
22             387.   Defendants’ conduct was willful.
23
               388.   As a direct and proximate cause of Defendants’ unlawful conduct, the members of
24
     the Nevada Class have been injured in their business or property and are threatened with further
25
     injury.
26
               389.   By reason of the foregoing, the Nevada Class is entitled to seek all forms of relief,
     CLASS ACTION COMPLAINT - 73                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 77 of 94



 1   including damages, reasonable attorneys’ fees and costs, and a civil penalty of up to $5,000 per
 2   violation under Nev. Rev. Stat. § 598.0993.
 3
                          FORTY-FIRST CLAIM FOR RELIEF
 4        VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
                   N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, ET SEQ.
 5                 (ON BEHALF OF THE NEW HAMPSHIRE CLASS)
 6          390.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 7
     allegation set forth in the preceding paragraphs of this Complaint.
 8
            391.    By reason of the conduct alleged herein, Defendants have violated N.H. Rev. Stat.
 9
     Ann. tit. XXXI, § 358-A, et seq.
10
            392.    Defendants have entered into a contract, combination, or conspiracy between two
11

12   or more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and

13   shingles market, a substantial part of which occurred within New Hampshire.

14          393.    Defendants established, maintained, or used a monopoly, or attempted to establish
15
     a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of
16
     excluding or limiting competition or controlling or maintaining prices, a substantial part of which
17
     occurred within New Hampshire.
18
19          394.    Defendants’ conduct was conducted with the intent to deceive New Hampshire

20   consumers regarding the nature of Defendants’ actions within the stream of New Hampshire

21   commerce.
22          395.    Defendants’ conduct was unfair or deceptive within the conduct of commerce
23
     within the State of New Hampshire.
24
            396.    Defendants’ conduct was willful and knowing.
25
            397.    Defendants’ conduct misled consumers, withheld material facts, and had a direct
26
     or indirect impact upon Plaintiff and members-of-the-Classes’ ability to protect themselves.
     CLASS ACTION COMPLAINT - 74                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 78 of 94



 1          398.    Defendants’ unlawful conduct substantially affected New Hampshire’s trade and
 2   commerce.
 3
            399.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
 4
     and the members of the New Hampshire Class have been injured in their business or property
 5
     and are threatened with further injury.
 6

 7          400.    By reason of the foregoing, the Plaintiff and the members of the New Hampshire

 8   Class are entitled to seek all forms of relief available under N.H. Rev. Stat. Ann. tit. XXXI, §§

 9   358-A:10 and 358-A:10-a.
10                         FORTY-SECOND CLAIM FOR RELIEF
11               VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                            N.M. STAT. ANN. §§ 57-12-3, ET SEQ.
12                      (ON BEHALF OF THE NEW MEXICO CLASS)

13          401.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

14   allegation set forth in the preceding paragraphs of this Complaint.
15
            402.    By reason of the conduct alleged herein, Defendants have violated N.M. Stat.
16
     Ann. §§ 57-12-3, et seq.
17
            403.    Defendants entered into a contract, combination, or conspiracy between two or
18
19   more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and

20   shingles market, a substantial part of which occurred within New Mexico.

21          404.    Defendants established, maintained, or used a monopoly, or attempted to establish
22   a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred
23
     within New Mexico, for the purpose of excluding competition or controlling, fixing, or
24
     maintaining prices in the cedar shakes and shingles market.
25
            405.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
26
     of commerce within the State of New Mexico.
     CLASS ACTION COMPLAINT - 75                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 79 of 94



 1          406.    Defendants’ conduct misled consumers, withheld material facts, and resulted in
 2   material misrepresentations to Plaintiff and members of the Class.
 3
            407.    Defendants’ unlawful conduct substantially affected New Mexico’s trade and
 4
     commerce.
 5
            408.    Defendants’ conduct constituted “unconscionable trade practices” in that such
 6

 7   conduct, inter alia, resulted in a gross disparity between the value received by the New Mexico

 8   class members and the price paid by them for cedar shakes and shingles as set forth in N.M. Stat.

 9   Ann. § 57-12-2E.
10          409.    Defendants’ conduct was willful.
11
            410.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
12
     and the members of the New Mexico Class have been injured in their business or property and
13
     are threatened with further injury.
14

15          411.    By reason of the foregoing, Plaintiff and members of the New Mexico Class are

16   entitled to seek all forms of relief, including actual damages or up to $300 per violation,

17   whichever is greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§ 57-12-10.
18
                         FORTY-THIRD CLAIM FOR RELIEF
19        VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                                 PRACTICES ACT,
20                        N.C. GEN. STAT. § 75-1.1, ET SEQ.
                   (ON BEHALF OF THE NORTH CAROLINA CLASS)
21
            412.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
22

23   allegation set forth in the preceding paragraphs of this Complaint.

24          413.    By reason of the conduct alleged herein, Defendants have violated N.C. Gen. Stat.

25   § 75-1.1, et seq.
26          414.    Defendants entered into a contract, combination, or conspiracy in restraint of, or

     CLASS ACTION COMPLAINT - 76                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 80 of 94



 1   to monopolize, trade or commerce in the cedar shakes and shingles market, a substantial part of
 2   which occurred within North Carolina.
 3
            415.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
 4
     of commerce within the State of North Carolina.
 5
            416.    Defendants’ trade practices are and have been immoral, unethical, unscrupulous,
 6

 7   and substantially injurious to consumers.

 8          417.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

 9   material misrepresentations to Plaintiff and members of the Class.
10          418.    Defendants’ unlawful conduct substantially affected North Carolina’s trade and
11
     commerce.
12
            419.    Defendants’ conduct constitutes consumer-oriented deceptive acts or practices
13
     within the meaning of North Carolina law, which resulted in consumer injury and broad adverse
14

15   impact on the public at large, and harmed the public interest of North Carolina consumers in an

16   honest marketplace in which economic activity is conducted in a competitive manner.

17          420.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
18
     and the members of the North Carolina Class have been injured in their business or property and
19
     are threatened with further injury.
20
            421.    By reason of the foregoing, the Plaintiff and the members of the North Carolina
21
     Class are entitled to seek all forms of relief, including treble damages under N.C. Gen. Stat. § 75-
22

23   16.

24                       FORTY-FOURTH CLAIM FOR RELIEF
           VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
25                         N.D. CENT. CODE § 51-10, ET SEQ.
                     (ON BEHALF OF THE NORTH DAKOTA CLASS)
26
            422.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
     CLASS ACTION COMPLAINT - 77                                          KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 81 of 94



 1   allegation set forth in the preceding paragraphs of this Complaint.
 2          423.    By reason of the conduct alleged herein, Defendants have violated N.D. Cent.
 3
     Code § 51-10-01, et seq.
 4
            424.    Defendants engaged in a deceptive trade practice with the intent to injure
 5
     competitors and consumers through supra-competitive profits.
 6

 7          425.    Defendants established, maintained, or used a monopoly, or attempted to establish

 8   a monopoly, of trade or commerce in the cedar shakes and shingles market, a substantial part of

 9   which occurred within North Dakota, for the purpose of controlling, fixing, or maintaining prices
10   in the cedar shakes and shingles market.
11
            426.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
12
     of commerce within the State of North Dakota.
13
            427.    Defendants’ conduct amounted to a fraudulent or deceptive act or practice
14

15   committed by a supplier in connection with a consumer transaction.

16          428.    Defendants’ unlawful conduct substantially affected North Dakota’s trade and

17   commerce.
18
            429.    Defendants’ conduct was willful.
19
            430.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
20
     and the members of the North Dakota Class have been injured in their business or property and
21
     are threatened with further injury.
22

23          431.    By reason of the foregoing, the Plaintiff and the members of the North Dakota

24   Class are entitled to seek all forms of relief, including damages and injunctive relief under N.D.
25   Cent. Code § 51-10-06.
26

     CLASS ACTION COMPLAINT - 78                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 82 of 94



 1                       FORTY-FIFTH CLAIM FOR RELIEF
            VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
 2                        OR. REV. STAT. § 646.605, ET SEQ.
                       (ON BEHALF OF THE OREGON CLASS)
 3

 4          432.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 5   allegation set forth in the preceding paragraphs of this Complaint.

 6          433.    By reason of the conduct alleged herein, Defendants have violated Or. Rev. Stat.
 7
     § 646.608, et seq.
 8
            434.    Defendants have entered into a contract, combination, or conspiracy between two
 9
     or more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
10
     shingles market, a substantial part of which occurred within Oregon.
11

12          435.    Defendants established, maintained, or used a monopoly, or attempted to establish

13   a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of

14   excluding or limiting competition or controlling or maintaining prices, a substantial part of which
15
     occurred within Oregon.
16
            436.    Defendants’ conduct was conducted with the intent to deceive Oregon consumers
17
     regarding the nature of Defendants’ actions within the stream of Oregon commerce.
18
19          437.    Defendants’ conduct was unfair or deceptive within the conduct of commerce

20   within the State of Oregon.

21          438.    Defendants’ conduct misled consumers, withheld material facts, and had a direct
22   or indirect impact upon Plaintiff’ and members-of-the-Classes’ ability to protect themselves.
23
            439.    Defendants’ unlawful conduct substantially affected Oregon’s trade and
24
     commerce.
25
            440.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
26
     and the members of the Oregon Class have been injured in their business or property and are
     CLASS ACTION COMPLAINT - 79                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
               Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 83 of 94



 1   threatened with further injury.
 2          441.    By reason of the foregoing, the Plaintiff and the members of the Oregon Class are
 3
     entitled to seek all forms of relief available under Or. Rev. Stat. § 646.638.
 4
            442.    Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act, with the
 5
     filing of this action, a copy of this Complaint is being served upon the Attorney General of
 6

 7   Oregon.

 8                      FORTY-SIXTH CLAIM FOR RELIEF
        VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,
 9                       R.I. GEN. LAWS § 6-13.1-1, ET SEQ.
                   (ON BEHALF OF THE RHODE ISLAND CLASS)
10
            443.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
11

12   allegation set forth in the preceding paragraphs of this Complaint.

13          444.    By reason of the conduct alleged herein, Defendants have violated R.I. Gen Laws

14   § 6-13.1-1, et seq.
15
            445.    Defendants engaged in an unfair or deceptive act or practice with the intent to
16
     injure competitors and consumers through supra-competitive profits.
17
            446.    Defendants established, maintained, or used a monopoly, or attempted to establish
18
19   a monopoly, of trade or commerce in the cedar shakes and shingles market, a substantial part of

20   which occurred within Rhode Island, for the purpose of controlling, fixing, or maintaining prices

21   in the cedar shakes and shingles market.
22          447.    Defendants’ conduct was unfair or deceptive within the conduct of commerce
23
     within the State of Rhode Island.
24
            448.    Defendants’ conduct amounted to an unfair or deceptive act or practice committed
25
     by a supplier in connection with a consumer transaction.
26
            449.    Defendants’ unlawful conduct substantially affected Rhode Island’s trade and
     CLASS ACTION COMPLAINT - 80                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 84 of 94



 1   commerce.
 2          450.    Defendants’ conduct was willful.
 3
            451.    Defendants deliberately failed to disclose material facts to Plaintiff and members
 4
     of the Rhode Island Class concerning Defendants’ unlawful activities, including the horizontal
 5
     conspiracy and artificially-inflated prices for cedar shakes and shingles.
 6

 7          452.    Defendants’ deception, including its affirmative misrepresentations and/or

 8   omissions concerning the price of cedar shakes and shingles, constitutes information necessary to

 9   Plaintiff and members of the Rhode Island Class relating to the cost of cedar shakes and shingles
10   purchased.
11
            453.    Plaintiff and members of the Rhode Island class purchased goods, namely cedar
12
     shakes and shingles, primarily for personal, family, or household purposes.
13
            454.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
14

15   and the members of the Rhode Island Class have been injured in their business or property and

16   are threatened with further injury.

17          455.    By reason of the foregoing, Plaintiff and the members of the Rhode Island Class
18
     are entitled to seek all forms of relief, including actual damages or $200 per violation, whichever
19
     is greater, and injunctive relief and punitive damages under R.I. Gen Laws § 6-13.1-5.2.
20
                      FORTY-SEVENTH CLAIM FOR RELIEF
21     VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES ACT,
                        S.C. CODE ANN. §§ 39-5-10, ET SEQ.
22
                  (ON BEHALF OF THE SOUTH CAROLINA CLASS)
23
            456.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
24
     allegation set forth in the preceding paragraphs of this Complaint.
25
            457.    By reason of the conduct alleged herein, Defendants have violated S.C. Code
26
     Ann. §§ 39-5-10.
     CLASS ACTION COMPLAINT - 81                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 85 of 94



 1          458.    Defendants have entered into a contract, combination, or conspiracy between two
 2   or more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
 3
     shingles market, a substantial part of which occurred within Oregon.
 4
            459.    Defendants established, maintained, or used a monopoly, or attempted to establish
 5
     a monopoly, of trade or commerce in the cedar shakes and shingles market, for the purpose of
 6

 7   excluding or limiting competition or controlling or maintaining prices, a substantial part of which

 8   occurred within South Carolina.

 9          460.    Defendants’ conduct was conducted with the intent to deceive South Carolina
10   consumers regarding the nature of Defendants’ actions within the stream of South Carolina
11
     commerce.
12
            461.    Defendants’ conduct was unfair or deceptive within the conduct of commerce
13
     within the State of South Carolina.
14

15          462.    Defendants’ conduct misled consumers, withheld material facts, and had a direct

16   or indirect impact upon Plaintiff’ and members-of-the-Classes’ ability to protect themselves.

17          463.    Defendants’ unlawful conduct substantially affected South Carolina trade and
18
     commerce.
19
            464.    Defendants’ unlawful conduct substantially harmed the public interest of the State
20
     of South Carolina, as numerous citizens purchase cedar shakes and shingles for their homes and
21
     businesses.
22

23                     FORTY-EIGHTH CLAIM FOR RELIEF
        VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE PRACTICES AND
24                        CONSUMER PROTECTION LAW,
                       S.D. CODIFIED LAWS § 37-24, ET SEQ.
25                 (ON BEHALF OF THE SOUTH DAKOTA CLASS)
26          465.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

     CLASS ACTION COMPLAINT - 82                                        KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 86 of 94



 1   allegation set forth in the preceding paragraphs of this Complaint.
 2          466.    By reason of the conduct alleged herein, Defendants have violated S.D. Codified
 3
     Laws § 37-24-6.
 4
            467.    Defendants engaged in a deceptive trade practice with the intent to injure
 5
     competitors and consumers through supra-competitive profits.
 6

 7          468.    Defendants established, maintained, or used a monopoly, or attempted to establish

 8   a monopoly, of trade or commerce in the cedar shakes and shingles market, a substantial part of

 9   which occurred within South Dakota, for the purpose of controlling, fixing, or maintaining prices
10   in the cedar shakes and shingles market.
11
            469.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
12
     of commerce within the State of South Dakota.
13
            470.    Defendants’ conduct amounted to a fraudulent or deceptive act or practice
14

15   committed by a supplier in connection with a consumer transaction.

16          471.    Defendants’ unlawful conduct substantially affected South Dakota’s trade and

17   commerce.
18
            472.    Defendants’ conduct was willful.
19
            473.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
20
     and the members of the South Dakota Class have been injured in their business or property and
21
     are threatened with further injury.
22

23          474.    By reason of the foregoing, Plaintiff and the members of the South Dakota Class

24   are entitled to seek all forms of relief, including actual damages and injunctive relief under S.D.
25   Codified Laws § 37-24-31.
26
                                 FORTY-NINTH CLAIM FOR RELIEF

     CLASS ACTION COMPLAINT - 83                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 87 of 94



 1             VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                          UTAH CODE ANN. §§ 13-11-1, ET SEQ.
 2                        (ON BEHALF OF THE UTAH CLASS)
 3          475.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
 4
     allegation set forth in the preceding paragraphs of this Complaint.
 5
            476.    By reason of the conduct alleged herein, Defendants have violated Utah Code
 6
     Ann. §§ 13-11-1, et seq.
 7

 8          477.    Defendants entered into a contract, combination, or conspiracy between two or

 9   more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and

10   shingles market, a substantial part of which occurred within Utah.
11
            478.    Defendants are suppliers within the meaning of Utah Code Ann. §§ 13-11-3.
12
            479.    Defendants established, maintained, or used a monopoly, or attempted to establish
13
     a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred
14
     within Utah, for the purpose of excluding competition or controlling, fixing, or maintaining
15

16   prices in the cedar shakes and shingles market.

17          480.    Defendants’ conduct was unfair, unconscionable, or deceptive within the conduct
18   of commerce within the State of Utah.
19
            481.    Defendants’ conduct and/or practices were unconscionable and were undertaken
20
     in connection with consumer transactions.
21
            482.    Defendants knew or had reason to know that their conduct was unconscionable.
22

23          483.    Defendants’ conduct misled consumers, withheld material facts, and resulted in

24   material misrepresentations to Plaintiff and members of the Class.

25          484.    Defendants’ unlawful conduct substantially affected Utah’s trade and commerce.
26          485.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff

     CLASS ACTION COMPLAINT - 84                                           KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 88 of 94



 1   and the members of the Utah Class have been injured in their business or property and are
 2   threatened with further injury.
 3
            486.    By reason of the foregoing, the Plaintiff and the members of the Utah Class are
 4
     entitled to seek all forms of relief, including declaratory judgment, injunctive relief, and ancillary
 5
     relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.
 6

 7                             FIFTIETH CLAIM FOR RELIEF
                      VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
 8                           UTAH CODE ALL. §§ 13-5-1, ET SEQ.
                             (ON BEHALF OF THE UTAH CLASS)
 9
            487.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every
10
     allegation set forth in the preceding paragraphs of this Complaint.
11

12          488.    By reason of the conduct alleged herein, Defendants have violated Utah Code

13   Ann. §§ 13-5-1, et seq.

14          489.    Defendants entered into a contract, combination, or conspiracy between two or
15
     more persons in restraint of, or to monopolize, trade or commerce in the cedar shakes and
16
     shingles market, a substantial part of which occurred within Utah.
17
            490.    Defendants established, maintained, or used a monopoly, or attempted to establish
18
19   a monopoly, of trade or commerce in the Relevant Markets, a substantial part of which occurred

20   within Utah, for the purpose of excluding competition or controlling, fixing, or maintaining

21   prices in the cedar shakes and shingles market.
22          491.    Defendants’ conduct caused or was intended to cause unfair methods of
23
     competition within the State of Utah.
24
            492.    Defendants’ unlawful conduct substantially affected Utah’s trade and commerce.
25
            493.    As a direct and proximate cause of Defendants’ unlawful conduct, the Plaintiff
26
     and the members of the Utah Class have been injured in their business or property and are
     CLASS ACTION COMPLAINT - 85                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 89 of 94



 1   threatened with further injury.
 2           494.      By reason of the foregoing, the Plaintiff and the members of the Utah Class are
 3
     entitled to seek all forms of relief, including actual damages or $2000 per Utah Class member,
 4
     whichever is greater, plus reasonable attorney’s fees under Utah Code Ann. §§ 13-5-14, et seq.
 5
                                FIFTY-FIRST CLAIM FOR RELIEF
 6                     VIOLATION OF VERMONT STAT. ANN. 9 § 2453, ET SEQ.
 7                           (ON BEHALF OF THE VERMONT CLASS)

 8           495.      Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 9   allegation set forth in the preceding paragraphs of this Complaint.

10           496.      Defendants have entered into an unlawful agreement in restraint of trade in
11
     violation of Vermont Stat. Ann. 9 § 2453, et seq.
12
             497.      Defendants’ combination or conspiracy had the following effects: (1) cedar
13
     shakes and shingles price competition was restrained, suppressed, and eliminated throughout
14
     Vermont; (2) cedar shakes and shingles prices were raised, fixed, maintained and stabilized at
15

16   artificially high levels throughout Vermont; (3) Plaintiffs and members of the Class were

17   deprived of free and open competition; and (4) Plaintiffs and members of the Class paid
18   supracompetitive, artificially inflated prices for cedar shakes and shingles.
19
             498.      During the Class Period, Defendants’ illegal conduct had a substantial effect on
20
     Vermont commerce.
21
             499.      As a direct and proximate result of Defendants’ unlawful conduct, Plaintiffs and
22

23   members of the Class have been injured in their business and property and are threatened with

24   further injury.

25           500.      By reason of the foregoing, Defendants have entered into an agreement in
26   restraint of trade in violation of Vermont Stat. Ann. 9 § 2453, et seq. Accordingly, Plaintiffs and

     CLASS ACTION COMPLAINT - 86                                           KELLER ROHRBACK L.L.P.
                                                                               1201 Third Avenue, Suite 3200
                                                                                  Seattle, W A 98101-3052
                                                                               TELEPHONE: (206) 623-1900
                                                                                FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 90 of 94



 1   members of the Class seek all relief available under Vermont Stat. Ann. 9 § 2453, et seq.
 2                         FIFTY-SECOND CLAIM FOR RELIEF
              VIOLATION OF VIRGINIA CONSUMER PROTECTION ACT OF 1977,
 3
                              VA. CODE § 59.1-196, ET SEQ.
 4                       (ON BEHALF OF THE VIRGINIA CLASS)

 5          501.    Plaintiff incorporate and reallege, as though fully set forth herein, each and every

 6   allegation set forth in the preceding paragraphs of this Complaint.
 7
            502.    Defendants have entered into an unlawful agreement in restraint of trade in
 8
     violation of Virginia Consumer Protection Act of 1977, Va. Code § 59.1-196, et seq.
 9
            503.    Defendants have engaged in unfair competition or unfair, unconscionable, or
10
     deceptive acts or practices in violation of the Virginia Consumer Protection Act of 1977, Va.
11

12   Code § 59.1-196, et seq.

13          504.    Members of the Class purchased and/or reimbursed for cedar shakes and shingles

14   to be used for personal, family, or household purposes.
15
            505.    Defendants agreed to, and did in fact, act in restraint of trade or commerce in a
16
     market that includes Virginia, by affecting, fixing, controlling, and/or maintaining, at artificial
17
     and non-competitive levels, the prices at which cedar shakes and shingles were sold, distributed,
18
19   or obtained in Virginia.

20          506.    Defendants deliberately failed to disclose material facts to Plaintiffs and members

21   of the Class concerning Defendants’ unlawful activities and artificially inflated prices for cedar
22   shakes and shingles. Defendants misrepresented to all purchasers during the Class Period that
23
     Defendants’ cedar shakes and shingles prices were competitive and fair.
24
            507.    Defendants’ unlawful conduct had the following effects: (1) cedar shakes and
25
     shingles price competition was restrained, suppressed, and eliminated throughout Virginia; (2)
26
     cedar shakes and shingles prices were raised, fixed, maintained, and stabilized at artificially high
     CLASS ACTION COMPLAINT - 87                                           KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 91 of 94



 1   levels throughout Virginia; (3) Plaintiffs and members of the Class were deprived of free and
 2   open competition; and (4) Plaintiffs and members of the Class paid supracompetitive, artificially
 3
     inflated prices for cedar shakes and shingles.
 4
             508.    Defendants’ illegal conduct substantially affected Virginia commerce and
 5
     consumers.
 6

 7           509.    As a direct and proximate result of Defendants’ violations of law, Plaintiffs and

 8   members of the Class suffered an ascertainable loss of money or property as a result of

 9   Defendants’ use or employment of unconscionable and deceptive commercial practices as set
10   forth above.
11
             510.    That loss was caused by Defendants’ willful and deceptive conduct, as described
12
     herein. Defendants’ deception, including their affirmative misrepresentations and omissions
13
     concerning the price of cedar shakes and shingles, likely misled all purchasers acting reasonably
14

15   under the circumstances to believe that they were purchasing cedar shakes and shingles at prices

16   set by a free and fair market.

17           511.    Defendants’ affirmative misrepresentations and omissions constitute information
18
     important to Plaintiffs and members of the Class as they related to the cost of cedar shakes and
19
     shingles they purchased.
20
             512.    Defendants have engaged in unfair competition or unfair or deceptive acts or
21
     practices in violation of Va. Code § 59.1-196, et seq., and, accordingly, Plaintiffs and members
22

23   of the Class seek all relief available under that statute.

24                  FIFTY-THIRD CLAIM FOR RELIEF UNJUST ENRICHMENT
25           513.    Plaintiff incorporate by reference the allegations in the preceding paragraphs.
26           514.    As a result of their unlawful conduct described above, Defendants have and will

     CLASS ACTION COMPLAINT - 88                                         KELLER ROHRBACK L.L.P.
                                                                            1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                             FACSIMILE: (206) 623-3384
                  Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 92 of 94



 1   continued to be unjustly enriched by the receipt of unlawfully inflated prices and unlawful profits
 2   of cedar shakes and shingles.
 3
             515.     Under common law principles of unjust enrichment, Defendants should not be
 4
     permitted to retain the benefits conferred on them by overpayments by Plaintiff and members of
 5
     the Classes in the following states: Arizona, California, Delaware, District of Columbia, Florida,
 6

 7   Georgia, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota,

 8   Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, North

 9   Carolina, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, West Virginia,
10   and Wisconsin.
11
                                         REQUEST FOR RELIEF
12
             516.     WHEREFORE, Plaintiff, on behalf of himself and the Classes of all others so
13
     similarly situated, respectfully requests judgment against Defendants as follows:
14
             517.     The Court determine that this action may be maintained as a class action under
15

16   Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiff as Class

17   Representative and their counsel of record as Class Counsel, and direct that notice of this action,
18   as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to the Class, once
19
     certified;
20
             518.     The unlawful conduct, conspiracy or combination alleged herein be adjudged and
21
     decreed in violation of Section 1 of the Sherman Act and listed state antitrust laws, unfair
22

23   competition laws, state consumer protection laws, and common law;

24           519.     Plaintiff and the Class recover damages, to the maximum extent allowed under

25   the applicable state laws, and that a joint and several judgment in favor of Plaintiff and the
26   members of the Classes be entered against Defendants in an amount to be trebled to the extent

     CLASS ACTION COMPLAINT - 89                                         KELLER ROHRBACK L.L.P.
                                                                             1201 Third Avenue, Suite 3200
                                                                                Seattle, W A 98101-3052
                                                                             TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 93 of 94



 1   such laws permit;
 2           520.    Defendants, their affiliates, successors, transferees, assignees and other officers,
 3
     directors, partners, agents and employees thereof, and all other persons acting or claiming to act
 4
     on their behalf or in concert with them, be permanently enjoined and restrained from in any
 5
     manner continuing, maintaining or renewing the conduct, conspiracy, or combination alleged
 6

 7   herein, or from entering into any other conspiracy or combination having a similar purpose or

 8   effect, and from adopting or following any practice, plan, program, or device having a similar

 9   purpose or effect;
10           521.    Defendants, their affiliates, successors, transferees, assignees and other officers,
11
     directors, partners, agents and employees thereof, and all other persons acting or claiming to act
12
     on their behalf or in concert with them, be permanently enjoined and restrained from in any
13
     manner continuing, maintaining, or renewing the sharing of highly sensitive competitive
14

15   information that permits individual identification of company’s information;

16           522.    Plaintiff and the members of the Classes be awarded pre- and post- judgment

17   interest as provided by law, and that such interest be awarded at the highest legal rate from and
18
     after the date of service of this Complaint;
19
             523.    Plaintiff and the members of the Classes recover their costs of suit, including
20
     reasonable attorneys’ fees, as provided by law; and
21
             524.    Plaintiff and the members of the Classes have such other and further relief as the
22

23   case may require and the Court may deem just and proper.

24                                      JURY TRIAL DEMANDED
25           525.    Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of
26   Civil Procedure, of all issues so triable.

     CLASS ACTION COMPLAINT - 90                                          KELLER ROHRBACK L.L.P.
                                                                              1201 Third Avenue, Suite 3200
                                                                                 Seattle, W A 98101-3052
                                                                              TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
            Case 2:19-cv-00288-MJP Document 1 Filed 02/27/19 Page 94 of 94



 1         DATED this 27th day of February, 2019.
 2                                           KELLER ROHRBACK L.L.P.
 3                                           By s/Mark A. Griffin
 4                                           By s/Raymond J. Farrow
                                             Mark A. Griffin, WSBA #16296
 5                                           Raymond J. Farrow, WSBA #31782
                                             1201 Third Avenue, Suite 3200
 6                                           Seattle, WA 98101
                                             Phone: (206) 623-1900
 7
                                             Fax: (206) 623-3384
 8                                           mgriffin@kellerrohrback.com
                                             rfarrow@kellerrohrback.com
 9
                                             W. Joseph Bruckner (MN#0147758)
10                                           Elizabeth R. Odette (MN#0340698)
                                             Brian D. Clark (MN#00390069)
11
                                             Arielle S. Wagner (MN#00398332)
12                                           LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                             100 Washington Avenue South, Suite 2200
13                                           Minneapolis, MN 55401
                                             Phone: (612) 339-6900
14                                           Fax: (612) 339-0981
                                             wjbruckner@locklaw.com
15
                                             erodette@locklaw.com
16                                           bdclark@locklaw.com
                                             aswagner@locklaw.com
17
                                             Nathan D. Prosser (MN#0329745)
18                                           Anne T. Regan (MN#0333852)
19                                           Michael P. Srodoski (MN#0398250)
                                             HELLMUTH & JOHNSON, PLLC
20                                           8050 West 78th Street
                                             Minneapolis, MN 55439
21                                           Phone: (952) 941-4005
                                             Fax: (952) 941-2337
22                                           nprosser@hjlawfirm.com
23                                           aregan@hjlawfirm.com
                                             msrodoski@hjlawfirm.com
24
                                             Attorneys for Plaintiff
25                                           4820-5675-2521, v. 1


26

     CLASS ACTION COMPLAINT - 91                                    KELLER ROHRBACK L.L.P.
                                                                       1201 Third Avenue, Suite 3200
                                                                          Seattle, W A 98101-3052
                                                                       TELEPHONE: (206) 623-1900
                                                                        FACSIMILE: (206) 623-3384
